                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



TRULIANT FEDERAL CREDIT
UNION,

             Plaintiff,                          Civil Action No.: 19-CV-601

      V.
                                              DECLARATION OF RITA WEEKS
SUNTRUST BANKS, INC. and BB&T
CORPORATION,

             Defendants.


                               Table of Contents

                     Section                               Para2:raph Numbers
I. Introduction                                  , , 1-2

II. TRU-Prefix Federal Trademark                 ,,3-9
Registrations

III. Truliant Federal Credit Union Serves A      , , 10-13
Broad Geographic Area

IV. Nationwide Shared Branch Banking             , , 14-22
Services & Fee-Free ATMs Offered To
Plaintiff's Credit Union Members Through
CO-OP Networks

V. Twenty-Four (24) Other Credit Unions          , , 23-27
And Banks Use TRU-Prefix Names



                                        1




   Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 1 of 151
VI. Geographic Overlap Of Truliant Federal        ¶¶ 48-49
Credit Union And Third Party TRU-Prefix
Financial Institutions

VII. Other Uses Of TRU-Prefix Marks By            ¶¶ 50-51
Financial Services, Real Estate Title Services,
And Insurance Services
VIII. Uses of TRU-Prefix Marks For                ¶ 52
Consumer Products & Services

IX. Third-Party Uses Of TRULIANT                  ¶¶ 53-56
X. Geographic Locations Of Truliant Federal       ¶ 57
Credit Union Branches Compared To Truist
Branches




                                          2




   Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 2 of 151
I.    Introduction

         1. I am an attorney admitted to practice in New York and California and am

            an attorney with Kilpatrick Townsend & Stockton LLP, counsel to the

            Defendants in this case. The information in this Declaration is based on

            my personal knowledge, research described in this declaration, review of

            documents produced in this case by Plaintiff, and other documents

            described in this declaration.


         2. To prepare this Declaration, I:


            a.       Ordered and analyzed a commercial trademark search report,

                     described below;


            b.       Reviewed Plaintiff Truliant Federal Credit Union’s website;


            c.       Review the login screen and location search feature of Truliant

                     Federal Credit Union’s mobile application, TRU2GO;


            d.       Searched the Internet to identify (a) financial institutions, (b)

                     providers of other financial services, real estate title services, and

                     insurance services; and (c) providers of consumer products and

                     services, who appear to use names or marks beginning with the

                     letters “TRU”;

                                              3




     Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 3 of 151
       e.    Reviewed the websites and certain social media pages of the located

             entities who appear to use names and/or marks beginning with the

             letters “TRU”;


       f.    Searched the United States Patent and Trademark Office’s

             Trademark Electronic Search System (TESS) to identify federal

             trademark registrations owned by certain financial institutions using

             TRU-prefix marks;


       g.    Reviewed the websites of CO-OP Financial Services;


       h.    Searched the Internet to identify third-parties using TRULIANT;


       i.    Reviewed Truliant Federal Credit Union’s March 2, 2020

             amendment to its charter, defining its field of membership (produced

             by Plaintiff during discovery);


       j.    Reviewed the locations of Truliant Federal Credit Union’s members

             (from a document produced by Plaintiff during discovery); and


       k.    Analyzed the locations of Truliant Federal Credit Union branches in

             comparison to Truist Bank branches (formerly BB&T/SunTrust bank

             branches).



                                     4




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 4 of 151
II.    TRU-Prefix Federal Trademark Registrations

          3. On April 17, 2020, I ordered a trademark search from CompuMark, a

              company that provides commercial trademark search services. Because this

              search was intended to obtain information about federally-registered TRU-

              prefix marks that co-exist, I instructed CompuMark to search for active

              federal trademark applications and registrations beginning with the letters

              “TRU,” for all goods and services.


          4. CompuMark delivered to me a report of the search results on April 20,

              2020, which is Exhibit 1. The printed report is 20,810 pages.1 Relevant

              portions of that report are summarized below.


          5. The CompuMark report lists 9,599 active federal trademark registrations

              and applications for marks beginning with the letters TRU, in all

              International Classes of goods and services (1-45). Of the 9,599 active

              records, 7,463 are active registrations.




1
       Due to the large size of the report, Truist is manually filing Exhibit 1 with the
Court on a flash drive.

                                              5




      Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 5 of 151
    6. Class 36 within the Nice Classification, which is an international

       classification of goods and services used by the U.S. Patent and Trademark

       Office that includes services pertaining to financial affairs; monetary

       affairs; real estate affairs; and insurance. See Exhibit 2, World Intellectual

       Property Organization, 2020 Nice Classification,

       https://www.wipo.int/classifications/nice/nclpub/en/fr/?basic numbers=sho

       w&class number=36&explanatory notes=show&lang=en&menulang=en&

       mode=flat&notion=&pagination=no&version=20200101.


    7. The report identifies 502 active registrations of TRU-prefix marks in

       International Class 36, which are services concerning “insurance; financial

       affairs; monetary affairs; real estate affairs.” Id. Attached as Exhibit 3 is

       a table identifying those registrations, with information compiled from the

       CompuMark report.


    8. I reviewed the 502 registrations in International Class 36 and narrowed

       them to the registrations covering financial and monetary services, which

       total approximately 320. Attached as Exhibit 4 is a table identifying

       those registrations, with information taken directly from the CompuMark

       report.




                                      6




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 6 of 151
        9. Excluding Plaintiff, the 51 following TRU-prefix marks registered in Class

            36 are being used by ceitain banks and credit unions, with full details

            concerning the registrations attached as Exhibit 5, compiled from the

            CompuMark rep01t.


       Owner                   Mark                           Ree. No.      Services
TruEnergy Federal    TRUENERGY FEDERAL CREDIT                 6,014,801 36: Credit
                                                                           .        .
Credit Union         UNION                                              uruon services.
Truxton Trust        TRUXTON TRUST                            4,548,754 36: Banking
Company                                                                 services;
                                                                        financial
                                                                        management
                                                                        services.
Trupoint Bank        TRUPOINT                                 3,916,581 36: Individual,
                                                                        commercial
                                                                        and small
                                                                        business
                                                                        banking and
                                                                        financial
                                                                        services ...
Trupoint Bank        TRUPOINT BANK                            3,083,284 36: Individual,
                                                                        commercial
                                                                        and small
                                                                        business
                                                                        banking and
                                                                        financial
                                                                        services ...
Cincinnati Central   TRUPARTNER CREDIT UNION                  4,952,527 36: Credit
                                                                           .        .
Credit Union (now                                                       uruon services.
TruPartner Credit
Union)
Fiberglas Federal    TRUECORE FEDERAL CREDIT                  4,830,062 36: Credit
                                                                           .       .
Credit Union (now    UNION                                              uruon services.
TrueCore Federal                                                        ..
Credit Union)

                                           7




   Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 7 of 151
Trustmark National   TRUSTMARK                     2,559,639 36: Banking
Bank                                                         services. . .
Trustmark National   TRUSTMARK FINANCIAL           2,433,197 36: Banking
Bank                 SERVICES, INC.                          services. . .
Trustmark National   TRUSTMARK                     4,236,715 36: Banking
Bank                                                         services. . .
Trustmark National   TRUSTMARK BANK                2,974,255 36: Banking
Bank                                                         services. . .
Trustmark National   TRUSTMARK BANK & Design       2,382,693 36: Banking
Bank                                                         services. . .
Trustmark National   TRUSTTOUCHWEB                 2,684,559 36: Banking
Bank                                                         services. . .
Trustmark National   TRUSTMARK INVESTMENT          2,931,154 36: Financial
Bank                 ADVISORS                                services in the
                                                             nature of
                                                             financial
                                                             consultation
                                                             and investment
                                                             advice.
Trustmark National   TRUSTMARK BANKING AND         2880332 36: Banking
Bank                 FINANCIAL SOLUTIONS                     services. . .
Trustmark National   TRUSTMARK MORTGAGE            2,985,273 36: Banking
Bank                 SERVICES                                and financial
                                                             services. . .
                                                             mortgage
Trustmark National   TRUSTMARK SECURITIES          2,928,349 36: Investment
Bank                                                         services;
                                                             financial
                                                             services. . .
Trustmark National   TRUSTMARK WEALTH              2,928,350 36: Banking
Bank                 MANAGEMENT                              services. . .
                                                             brokerage
Trustmark National   TRUSTMARK TAILORED            5,950,918 36: Banking
Bank                 WEALTH                                  services. . .
TruMark Financial    TRUMARK FINANCIAL             3,082,473 36: Credit
Credit Union                                                 union services.
TruMark Financial    TRUMARK & Design              3,241,971 36: Credit
Credit Union                                                 union services.

                                   8




   Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 8 of 151
Trustco Bank        TRUSTCO                        2,671,259 36: Banking
                                                             services. . .
Trustco Bank        TRUSTCO BANK                   1,614,201 36: Banking
                                                             services. . .
TruGrocer Federal   TruGrocer                      3,283,863 36: Credit
Credit Union                                                 union services.
66 Federal Credit   TRUITY CREDIT UNION &          4,504,824 36: Credit
Union (now Truity   Design                                   union services.
Credit Union)

IT & S of Iowa, Inc. TruBank                       4,454,604 36: Banking
(dba TruBank)                                                and financial
                                                             services. . .
IT & S of Iowa, Inc. TRUBANK & Design              4,455,121 36: Banking
(dba TruBank)                                                and financial
                                                             services. . .
True Sky Credit     TRUE SKY CREDIT UNION          5,188,090 36: Banking
Union                                                        services;
                                                             online banking
                                                             services;
                                                             credit union
                                                             services;
                                                             online credit
                                                             union services.
TrustTexas Bank     TRUSTTEXAS BANK                3,266,289 36: Financial
                                                             services,
                                                             namely
                                                             banking
                                                             services. . .
TrustTexas Bank     TRUSTTEXAS                     3,266,288 36: Financial
                                                             services,
                                                             namely
                                                             banking
                                                             services. . .


                                   9




   Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 9 of 151
TruWest Credit       TRUWEST                        2,867,852 36: Credit
Union                                                         union services.
TruWest Credit       TRUWEST & Design               4,695,589 36: Credit
Union                                                         union services.

TruStone Financial   TRU STONE                      3,797,088 36: Credit
Federal Credit                                                union services.
Union
TruStone Financial   TruStone Financial             5,295,173 36: Credit
Federal Credit                                                union services.
Union
San Diego County     TRUST BANKING AGAIN.           4,538,301 36: Credit
Credit Union                                                  union services.
San Diego County     TRUST BANKING AGAIN            4,538,824 36: Credit
Credit Union                                                  union services.
San Diego County     TRUSTED BETTER BANKING         4,530,423 36: Credit
Credit Union                                                  union services.
Rev Federal Credit   TRUST IS EVERYTHING            3,659,085 36: Credit
Union, South                                                  union services.
Carolina Credit
Union
Tampa Bay Federal    TRUEACCESS                     2,032,092 36: Debit and
Credit Union                                                  check card
                                                              services and
                                                              automatic
                                                              teller machine
                                                              access
                                                              services.
Intrust Financial    TRUST IN US                    1,855,976 36: Banking
Corporation                                                   services.
Kaw Valley Bank      TRUST IN THE STRENGTH OF       4,752,848 36: Banking
                     THE KAW                                  and financing
                                                              services.
Bank Mutual          TRUST. THE FEELING IS          2,819,862 36: Banking
Corporation          MUTUAL.                                  services.
Prairieland          TRUST-MART                     1,780,572 36: Banking
Bancorp, Inc.                                                 services,
                                                              primarily

                                          10




   Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 10 of 151
                                                                consisting of
                                                                acting as a
                                                                fiduciary for
                                                                others.
American National     TRUST, IT’S OUR LAST NAME.    4,901,631   36: Banking
Bank & Trust                                                    services; estate
                                                                trust
                                                                management;
                                                                estate trust
                                                                planning.
Winfirst Financial    TRUST·SECURITY·CONFIDENCE 4,480,985       36: Banking
Corp.                                                           services.
Pohl Consulting and   TRUSTCOMPARE                  3,601,239   36: Banking
Training, Inc.                                                  consultation.
Bank of America       TRUSTVIEW                     1,779,825   36: Banking
Corporation                                                     services.
Capitol Federal       TRUE BLUE ONLINE              4,581,144   36: Online
Savings Bank                                                    banking
                                                                services;
                                                                banking, credit
                                                                card
                                                                processing,
                                                                and related
                                                                financial
                                                                services. . .
Capitol Federal       TRUE BLUE                     4,576,849   36: Online
Savings Bank                                                    banking
                                                                services;
                                                                banking, credit
                                                                card
                                                                processing,
                                                                and related
                                                                financial
                                                                services. . .
Capitol Federal       TRUE BLUE (stylized)          5,394,548   36: Online
Savings Bank                                                    banking
                                                                services
                                                                accessible by
                                                                means of

                                      11




   Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 11 of 151
                                                                            downloadable
                                                                            mobile
                                                                            applications. . .
 PCSB Bank               TRUE LOCAL. TRUE BANKING                 4,291,850 36: Banking
                                                                            services.
 Northway Bank           TRUE REWARDS                             4,228,757 36: Banking
                                                                            services;
                                                                            online banking
                                                                            services.

III.     Truliant Federal Credit Union Serves A Broad Geographic Area

            10. Plaintiff’s website is located at https://www.truliantfcu.org/. True and

               correct copies of the homepage of that website and certain other of its

               webpages, referenced below, are attached as Exhibits 6 - 12. As shown in

               those exhibits, Plaintiff’s website represents the following:


               a.     Plaintiff promotes on its website that its members may bank with it at

                      its Member Financial Centers and ATMs located in North Carolina,

                      South Carolina, and Virginia, as well as through online banking and a

                      mobile application. Exhibit 7, https://www.truliantfcu.org/Ways-to-

                      Bank/Branch-ATM-Locations.


               b.     Plaintiff’s website also promotes that its members may conduct

                      business outside of the areas where it has Member Financial Centers

                      and ATMs, representing that it offers thousands of shared branch

                      locations nationwide (see infra, ¶¶ 14 - 22), “which can be used at no-


                                              12




       Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 12 of 151
             cost, along with access to thousands of surcharge-free ATMs

             worldwide.” Id.


       c.    Similarly, Plaintiff’s website promotes that its members may access

             their funds outside of Plaintiff’s Member Financial Centers and

             ATMs at “more than 2 million ATM locations worldwide,”

             through the following third-party ATM networks: Plus, Credit Union

             24, Money Pass, Allpoint, and Alliance One. Exhibit 8,

             https://www.truliantfcu.org/Personal-Banking/Accounts-

             Services/ATM-Debit-Cards/ATM-VISA-Debit-Cards.


       d.    Plaintiff’s website advertises that “[v]irtually anyone can become a

             Truliant Federal Credit Union member and the process is easy!”

             Exhibit 9, https://www.truliantfcu.org/Become-a-Member/Become-

             a-Member-Online-Account-Opening.         Persons eligible to join

             Truliant Federal Credit Union include not only those who live where

             Plaintiff’s branches are located, but also persons meeting other

             criteria. The following persons are eligible to join Truliant Federal

             Credit Union:


             i.    Persons who live, work, worship, or attend schools in any one

                   of many counties in North Carolina, South Carolina, or

                                   13




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 13 of 151
                    Virginia identified on Plaintiff’s website (Exhibit 10,

                    https://www.truliantfcu.org/Become-a-Member/Personal-

                    Membership/Communities-We-Serve);


             ii.    Persons living in Georgia or Tennessee, or in areas of North

                    Carolina, South Carolina, and Virginia that are outside of

                    Truliant’s service area, who join the American Consumer

                    Council (Id.) (emphasis not in original) (joining is free –

                    Plaintiff pays ACC a yearly fee to cover costs for any persons

                    wanting to join Plaintiff’s credit union through the option of

                    joining ACC – see Exhibit 3 to Declaration of H. Forrest

                    Flemming, III, filed contemporaneously with this Declaration

                    (transcript of April 22, 2020 deposition of Plaintiff’s FRCP

                    30(b)(6) witness, Christopher Murray, 17:7-10; 16:23-25));


             iii.   Employees of more than 1,000 “Partner Companies” listed on

                    Plaintiff’s       website.                Exhibit         11,

                    https://www.truliantfcu.org/Become-a-Member/Personal-

                    Membership/Truliant-At-Work-Partners-We-Serve.            The

                    “Partner Companies” listed on Plaintiff’s website include

                    many businesses located outside of North Carolina, South


                                   14




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 14 of 151
                      Carolina, and Virginia, where Plaintiff maintains branches.

                      Plaintiff’s website lists partner companies located in all regions

                      of the country, including in the Northeast (New York, New

                      Jersey,    Pennsylvania),     Midwest      (Ohio,    Minnesota,

                      Michigan, Indiana, Illinois, Missouri), South (Maryland,

                      Kentucky, Florida, Georgia, South Carolina, Tennessee,

                      Texas), and West (California, Oregon, Arizona, Colorado).

                      Id. (emphasis not in original); and


               iv.    Immediate family members of Truliant Federal Credit Union

                      account holders. Exhibit 9.


        e.     Plaintiff offers mortgages and home equity loans in seven states:

        Florida, Tennessee, North Carolina, South Carolina, Ohio, Virginia and

        Georgia.      Exhibit           12,     https://www.truliantfcu.org/Personal-

        Banking/Loans/Real-Estate-Loans/Mortgage-Loans           (emphasis     not   in

        original).


     11. Plaintiff produced in discovery a March 2, 2020 amendment to its Charter,

        detailing the extensive list of employers and organizations whose

        employees and members are eligible to join Truliant Federal Credit Union,

        a copy of which is attached as Exhibit 13. The categories of eligible

                                       15




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 15 of 151
        persons include many located outside of North Carolina, South Carolina,

        and Virginia, where Plaintiff maintains branches, including at least persons

        located in California, Colorado, Florida, Georgia, Massachusetts,

        Minnesota, Missouri, New Jersey, New York, Ohio, Pennsylvania,

        Tennessee, and Utah. (emphasis not in original).


     12. Plaintiff produced in discovery a document showing where its members

        live by State and by County within each state, a copy of which is attached

        as Exhibit 14. According to that document, Plaintiff has members in all 50

        states and the District of Columbia. By way of example, Plaintiff has

        members in the following states, as noted:


     13. Alabama: 205


     14. Arizona: 221


     15. California: 605


     16. Colorado: 259


     17. Florida: 2,450


     18. Georgia: 1,871


     19. Illinois: 318

                                      16




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 16 of 151
     20. Maryland: 556


     21. Michigan: 192


     22. Minnesota: 81


     23. New Jersey: 269


     24. New York: 434


     25. Ohio: 1,797


     26. Oklahoma: 80


     27. Pennsylvania: 431


     28. Tennessee: 808


     29. Texas: 891


     30. Washington: 163


     31. West Virginia: 323


     32. The document also shows that in North Carolina, South Carolina and

        Virginia, Plaintiff has members in counties outside of the geographic areas

        it claims as its service area. (Id., see Exhibit 10,


                                       17




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 17 of 151
              https://www.truliantfcu.org/Become-a-Member/Personal-

              Membership/Communities-We-Serve) as follows:


                             North Carolina        18,077

                             South Carolina        7,884

                             Virginia              9,538


              See Exhibit 15 (spreadsheet of Plaintiff’s members identified by state and

              county, with the counties in North Carolina, South Carolina, and Virginia

              that are outside of Plaintiff’s service area, but in which Plaintiff has

              members, highlighted in yellow). Based on the information produced by

              Plaintiff, it has 49,187 members outside of the geographic area where it has

              branches. See Exhibit 16 (spreadsheet of Plaintiff’s members identified by

              state and county, with the counties throughout the United States that are

              outside of Plaintiff’s service area, but in which Plaintiff has members,

              highlighted in yellow, and the counties comprising Plaintiff’s stated service

              area highlighted in blue).


IV.     Nationwide Shared Branch Banking Services & Fee-Free ATMs Offered To
        Plaintiff’s Credit Union Members

           33. Plaintiff’s website advertises that in addition to its Truliant Federal Credit

              Union branches located in North Carolina, South Carolina, and Virginia, its


                                              18




      Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 18 of 151
        members may perform a range of banking transactions at other credit

        unions nationwide through a Shared Branch network. See ¶ 10(b); Exhibit

        7, https://www.truliantfcu.org/Ways-to-Bank/Branch-ATM-Locations.


     34. Specifically, Plaintiff’s website advertises that the Shared Branch network

        “offers these helpful services”:


        a.     Deposits;

        b.     Cash-back transactions or withdrawals (limit of $1,000 per day);

        c.     Balance inquiries;

        d.     Account-to-account transfers that can be made between more than
               one credit union;

        e.     Statement printouts, free for the last 10 transactions on an account;

        f.     Loan payments (some credit unions may not allow access);

        g.     Official checks, at $2 per check (may be made payable only to the
               individual(s) listed on the account);

        h.     Notary services at $2 per notary signature; and

        i.     VISA cash advances.

  See Exhibit 17, https://www.truliantfcu.org/Ways-to-Bank/Branch-ATM-
  Locations/Service-Centers-Shared-Branching.

     35. Plaintiff offers its members the ability to perform banking transactions at

        other credit unions nationwide through its partnership with CO-OP

        Financial Services (“CO-OP”). True and correct copies of webpages from


                                       19




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 19 of 151
        the homepages of CO-OP’s corporate and consumer websites, and other

        webpages from those websites are attached as Exhibits 18 - 24 (e.g.,

        https://co-opcreditunions.org; https://www.co-opfs.org; https://co-

        opcreditunions.org/tools).


     36. A credit union who participates in the CO-OP Shared Branch network

        allows members of other participating credit unions to access his or her

        accounts and conduct banking transactions at its branches, just as if the

        person was at his or her own credit union. Exhibit 19, https://www.co-

        opfs.org/Solutions/Engage/CO-OP-Shared-Branch.


     37. A credit union who participates in the CO-OP ATM network allows

        members of other participating credit unions to use its ATMs to make

        surcharge-free withdrawals (and in some cases, make deposits), just as if

        the person was at his or her own credit union. Exhibit 20, https://www.co-

        opfs.org/Solutions/Engage/CO-OP-ATM-Network.


     38. CO-OP’s consumer website advertises: “CO-OP’s nearly 30,000 ATMs and

        5,000+ shared branches means you have more direct, surcharge-free access

        to your money than most traditional bank customers do.” Exhibit 21,

        https://co-opcreditunions.org/locator/.



                                       20




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 20 of 151
     39. Attached as Exhibit 22, and shown below, is a map from CO-OP’s website

        showing the number Shared Branches of its participating credit unions,

        nationwide, by state.




     40. CO-OP’s websites contain a search page to locate credit unions who

        participate in the CO-OP Shared Branch network or ATM network.

        Exhibit 23, https://www.co-opfs.org/Shared-Branches-ATMs; https://co-

        opcreditunions.org/locator/. One may search by location or name.




                                     21




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 21 of 151
     41. Using the search tool on the CO-OP website, I identified that 14 credit

        unions in the United States, which are detailed further in Section V below,

        using TRU-prefix names participate in CO-OP’s Shared Branch and ATM

        networks, including Plaintiff (see Exhibit 24, web capture of search

        results):


        a.     Truliant Federal Credit Union (CO-OP Shared Branch network)


        b.     TruEnergy Federal Credit Union (CO-OP Shared Branch network

               and ATM network)


        c.     TrueCore Federal Credit Union (CO-OP Shared Branch network

               and ATM network)


        d.     TruPartner Credit Union (CO-OP Shared Branch network)


        e.     Trust Federal Credit Union (CO-OP Shared Branch network)


        f.     TruGrocer Federal Credit Union (CO-OP Shared Branch network

               and ATM network)


        g.     TruChoice Federal Credit Union (CO-OP Shared Branch network

               and ATM network)


        h.     TruStone Financial Federal Credit Union (CO-OP ATM network)

                                      22




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 22 of 151
             i.     TruService Community Federal Credit Union (CO-OP Shared

                    Branch network and ATM network)


             j.     True North Federal Credit Union (CO-OP Shared Branch network

                    and ATM network)


             k.     TruMark Financial Credit Union (CO-OP Shared Branch

                    network)


             l.     TruWest Credit Union (CO-OP Shared Branch network and ATM

                    network)


             m.     True Sky Credit Union (CO-OP Shared Branch network)


             n.     Truity Credit Union (CO-OP Shared Branch network)


V.     Twenty Four (24) Other Credit Unions And Banks Use TRU-Prefix Names

          42. In addition to the 14 above-referenced credit unions, my research identified

             11 other credit unions and banks in the United States who are using names

             beginning with “TRU.” Excluding Plaintiff, this is a total of 24 financial

             institutions. Those 24 banks and credit unions, along with the location of

             their headquarters and branches, are summarized in the table below, and

             each is discussed in greater detail thereafter.



                                            23




     Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 23 of 151
        Enti                   Mark&Lo o                              Locations
TruEnergy Federal Credit                                     HQ: Springfield, VA
Union                                                        Total branches: 1
                                                             -1 in Springfield, VA
                                                             -7 ATMs in VA, MD, DC
True Core Federal Credit                                     HQ: Newark, OH
Union                                                        Total branches: 2 in OH

TruPartner Credit Union                                      HQ: Cincinnati, OH
                                                             Total branches: 3 in
                                                             Cincinnati, OH

Trust Federal Credit Union                                   HQ: Chattanooga, TN
                             TRUST
                             * FEDERAL CREDIT UNION *
                                                             Total branches: 4 in
                                                             Chattanooga, TN

TruGrocer Federal Credit                                     HQ: Boise, ID
Union                                                        Total branches: 7
                                                             -1 in each: AZ, CA, FL,
                                                             ID, ME, TX
TruPoint Bank                                                HQ: Grundy, VA
                                                             Total branches: 12
                                   TruPoint                  -10 in VA
                                                             -1 in NC
                                                             -1 in TN
Trustar Bank                                                 -1 branch in Great Falls,
                                                             VA
                             TRUS~                           -Commercial lending
                                                             office in McLean, VA
Trustco Bank                                                 HQ: Glenville, NY
                                                             Total branches: 14 8
                              '~~
                                ~ 1RUSTC'O
                                  BANK9                      -88 in NY
                                  lhur Home 11,• .,, & ,ik
                                                             -53 in FL
                                                             -4 in MA
                                                             -2 in NJ
                                                             -1 in VT
Trustmark National Bank                                      HQ: Jackson, MS
                               ;ft,. Trustmark               Total branches: 216
                                                             -190 in MS

                                          24




   Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 24 of 151
         Enti                     Mark&Lo o                                                         Locations
                                                                                           -65 in AL
                                                                                           -27 in FL
                                                                                           -1 9 in TN
                                                                                           -15 in TX
The Trust Bank                                                                             HQ: Lenox, GA
                           tti) THE TRUST BANK                                             Total branches: 3 in GA


Truxton Tmst                                                                               HQ: Nashville, TN

                                               1r                                          Total offices: 2
                                                                                           -1 in Nash ville, TN
                                I R C X I O 1' I R U S ·1
                                                                                           -1 in Athens, GA
TmWest Credit Union                                                                        HQ: Phoenix, AZ
                                                                                           Total branches: 14
                             * rruwest        CREDIT UNION.
                                                                                           -1 0 in AZ
                                                                                           -4 in TX
TmChoice Federal Credit                                                                    HQ: P01tland, ME
Union                                                                                      Total branches: 3 in
                                iTruCho1ce
                                  FlOiRA L C REDI T UNIO N                                 P01tland, ME

TmService Community                                                                        HQ: Little Rock, AR
Federal Credit Union                                                                       Total branches: 3 in AR



TmN01th Federal Credit                                                                     HQ: Ishpeming, MI
Union                                                                                      Total branches: 3 in MI

                             TruNo rth Fcdc r;i l C red it U nion



Tme N01ih Federal Credit                                                                   HQ: Juneau, AK
                            @)TRUE NORTH
Union                       ~         Ou(ctl,yJAIH ll41lS Otl l ffelr-flrntrtd a(}Our»ey   Total branches: 3
                                                                                           -2 in Juneau
                                                                                           -1 in Anchora e
TmMark Financial Credit                                                                    HQ: F01t Washington, PA
Union                                                                                      Total branches: 26 in PA
                              Tru&ic
                             Financial Credit Union




                                                 25




   Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 25 of 151
          Entitv                      Mark & Loe:o                           Locations
TruStar Federal Credit                                               HQ:MN
Union                                                                Total branches: 6 in MN
                                     * ruStar
                                        federa l Credlt UHion




TruStone Financial                                                   HQ: Plymouth, MN
Federal Credit Union            tp    TRUSTONE                       Total branches: 15
                                                    I"' A 1\1 CI A   -1 in MN
                                                                     -4 in WI
True Sky Credit Union                                                HQ: Oklahoma City, OK

                                     • Tr.~~ ~J~                     Total branches: 9 in OK


Truity Credit Union                                                  HQ: Bartlesville, OK
                                                   d                 Total branches: 7
                                                                     -4 in OK
                                      TRUllY
                                       CREDIT UNION                  -2 in KS
                                                                     -1 in AR
TruBank                                                              HQ: Indianola, IA
                                                                     Total branches: 8 in IA
                                     ~ TruBank
TrustBank                                                            HQ: Olney, IL
                                     'ffl'TRUSTBANK.~                Total branches: 7
                                          <,h"'~~~.i,t:'1~
                                                                     -4 in IL
                                                                     -3 AZ
TrustTexas Bank                        ...,J,_ TRUST                 HQ: Cuero, TX
                                       l""4.   TEXAS
                                                  BANK               Total branches: 6 in TX



          43. TruEnergy Federal Credit Union


             a.    True and con-ect copies of various webpages from TruEnergy

                   Federal Credit Union's website (located at

                   https://www.truenergyfcu.org) and Facebook page (located at


                                               26




   Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 26 of 151
             https://www.facebook.com/truenergyfcu/photos/a.153515718039607

             /2235202163204275/?type=3&theater) are attached as Exhibits 25,

             27-29, and identify that:


             i.     TruEnergy Federal Credit Union is using the mark and logo

                    shown below:




       b.    TruEnergy Credit Union owns the following federal registrations for

             its TRU-marks (see Exhibit 26, registration certificates and TSDR

             status and title records):


             i.     TRUENERGY FEDERAL CREDIT UNION: Reg. No.

                    6,014,801 (Class 36: credit union services)




                                     27




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 27 of 151
             11.                                    Reg. No. 6,014,803 (Class

                   36: credit union services)


       c.    The credit union also uses TRUNEWS for is membership newsletter.

             Exhibit 27, https://www.tmenergyfcu.org/about/newsletters.


       d.    TmEnergy Federal Credit Union's headquarters and its one branch are

             located     Ill    Springfield,     Virginia      (Exhibit      28,

             https://www.tmenergyfcu.org/branch-atm-locations),      which    IS


             located in Fairfax County. Tmliant Federal Credit Union has 170

             members located in Fairfax County. See Exhibit 14.


       e.    Additionally, TruEnergy Federal Credit Union has seven ATMs

             located in Virginia, Maiyland, and Washington, DC. Exhibit 28.

             Tmliant Federal Credit Union has approximately 23,285 members

             located in Virginia, Ma1yland, and Washington, DC. See Exhibit 14.


       f.    Persons eligible to join TmEnergy Federal Credit Union include,

             among other persons, employees of approximately 29 approved

             companies or organizations within its charter (see Exhibit 29,

             https ://www.tmenergyfcu.org/select-employee-groups),     including
                                   28




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 28 of 151
             entities located in cities where Plaintiff has branches, such as

             Charlotte    (Exhibit          30,   American    Security   Mortgage,

             https://americansecuritymortgage.com/indExhibit        php?p=contact;

             Exhibit 31, Michael and Son, https://www.michaelandson.com/find-

             a-location); as well as in cities and counties where Plaintiff has

             members. Those include:


             i.     Charlotte, in Mecklenburg County, North Carolina, where

                    Plaintiff has 37,338 members (Id.; Exhibit 14);


             ii.    Raleigh, in Wake County, North Carolina (Exhibit 31, Michael

                    and Son), where Plaintiff has 2,443 members (Exhibit 14);


             iii.   Richmond, Virginia (Exhibit 31, Michael and Son), where

                    Plaintiff has 547 members (Exhibit 14);


             iv.    Wilmington, in New Hanover County, North Carolina

                    (Michael and Son, Exhibit        31), where Plaintiff has 391

                    members (Exhibit 14);


             v.     Woodbridge, in Prince William County, Virginia (Exhibit

                    32,              Aver            Technologies             Inc.,



                                     29




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 29 of 151
                     https://www.linkedin.com/company/aver-technologies-

                     inc/about/), where Plaintiff has members (Exhibit 14);


             vi.     Chesapeake, Virginia (Exhibit 31, Michael and Son), where

                     Plaintiff has members (Exhibit 14);


             vii.    Alexandria, Virginia (Exhibit 31, Michael and Son), where

                     Plaintiff has members (Exhibit 14);


             viii.   Falmouth, in Stafford County, Virginia (Exhibit 31, Michael

                     and Son), where Plaintiff has members (Exhibit 14);


             ix.     Ruckersville, in Greene County, Virginia (Exhibit 31, Michael

                     and Son), where Plaintiff has members (Exhibit 14);


             x.      Manassas, Virginia (Exhibit 33, Team America Contractors,

                     Inc., https://www.facebook.com/Team-America-Contractors-

                     Inc-479988742041472/), where Plaintiff has members (Exhibit

                     14); and


             xi.     Fairfax,    Virginia     (Exhibit     34,    CroppMetcalfe,

                     https://www.croppmetcalfe.com/contact-us/service-request/)

                     where Plaintiff has members (Exhibit 14).



                                    30




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 30 of 151
        g.    TruEnergy Federal Credit Union participates in the CO-OP Shared

              Branch network and ATM network. See Exhibit 24. Therefore,

              Truliant Federal Credit Union members may conduct banking

              transactions at the TruEnergy Federal Credit Union branch, and its 7

              ATMs. Similarly, TruEnergy Federal Credit Union members may

              conduct banking transactions at Truliant Federal Credit Union

              branches.


        h.    TruEnergy Federal Credit Union offers insurance services through

              third-party   TruStage    Insurance,   as   shown   in   Exhibit   35

              (https://www.truenergyfcu.org/about/news/what-is-trustage-

              insurance-program).


     44. TruGrocer Federal Credit Union


        a.    True and correct copies of various webpages from TruGrocer Federal

              Credit Union’s website (located at https://www.trugrocer.com) are

              attached as Exhibits 36-37, and 39-43, and identify that:


              i.     TruGrocer Federal Credit Union is using the mark and logo

                     shown             below.                 Exhibit            37,




                                       31




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 31 of 151
                    https://www.trugrocer.com/Access/Your-Accounts/ATM-

                    POS-Debit-Card.aspx.




       b.    TruGrocer Federal Credit Union owns the following federal

             trademark registration (see Exhibit 38, registration certificate and

             TSDR status and title record):


             i.     TruGrocer: Reg. No. 3,283,863 (Class 36: credit union

                    services)


       c.    TruGrocer Federal Credit Union has seven branch locations across the

             United States, including in Arizona, California, Florida, Idaho, Maine,

             and Texas.      Exhibit     39, https://www.trugrocer.com/Locations-

             Hours.aspx. Plaintiff has approximately 4,235 members located in

             those states. See Exhibit 14. TruGrocer promotes that it has at least


                                    32




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 32 of 151
             one branch office in each of the four time zones of the continental

             United States, and a member’s service branch will be assigned after

             they          join.                     Exhibit                     40,

             https://www.trugrocer.com/Join/Eligibility.aspx.


       d.    TruGrocer Federal Credit Union is chartered specifically to serve

             grocery industry workers throughout the entire United States. See

             Exhibit 41,

             https://www.trugrocer.com/Documents/Miscellaneous/Employer-

             Presentation.aspx.


       e.    Persons who are eligible to join include: (a) employees or retirees of

             a supermarket or grocery store; (b) persons who are family members

             of or live with a supermarket or grocery store employee; and (c)

             family members of a current TruGrocer member. Exhibit 40.

             Persons falling within those categories necessarily live in the states

             where Plaintiff has branches, North Carolina, South Carolina, and

             Virginia, because supermarkets and grocery stores exist in those

             states.




                                    33




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 33 of 151
        f.    As of March 31, 2020, TruGrocer Federal Credit Union has 26,388

              members. See Exhibit 42,

              https://www.trugrocer.com/Join/Publications.aspx.


        g.    TruGrocer Federal Credit Union participates in the CO-OP Shared

              Branch network and ATM network. See Exhibit 24.             Therefore,

              Truliant Federal Credit Union members may conduct banking

              transactions at TruGrocer’s seven branches, and ATMs. Similarly,

              TruGrocer Federal Credit Union members may conduct banking

              transactions at Truliant Federal Credit Union branches.


        h.    TruGrocer Federal Credit Union offers insurance services through

              third-party TruStage Insurance, as shown in               Exhibit 43,

              https://www.trugrocer.com/Features/Insurance/Overview.aspx.


     45. Trust Federal Credit Union


        a.    True and correct copies of various webpages from Trust Federal

              Credit Union’s website (located at https://www.trustfcu.com/) and

              Facebook page (located at

              https://www.facebook.com/trustfcu/photos/a.385869979406/101550




                                      34




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 34 of 151
             16024144407/?type=3&theater) are attached as Exhibits 44 – 46

             and identify that:


             i.     Trust Federal Credit Union is using the mark and logo shown

                    below:




             ii.    Trust Federal Credit Union is headquartered in Chattanooga,

                    TN. It has four (4) branches in Chattanooga, Tennessee, which

                    is    located   in   Hamilton   County.       Exhibit    45,

                    https://www.trustfcu.com/locations.html.   Truliant Federal

                    Credit Union has members in Hamilton County. See Exhibit

                    14.


                                    35




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 35 of 151
             iii.   Persons eligible to join Trust Federal Credit Union include,

                    among other persons, anyone who becomes a member of the

                    Chattanooga Audubon Society ($45 annual membership).

                    Exhibit 46, https://www.trustfcu.com/membership.html.


       b.    Trust Federal Credit Union participates in the CO-OP Shared Branch

             network. See Exhibit 24. Therefore, Truliant Federal Credit Union

             members may conduct banking transactions at Trust Federal Credit

             Union’s branches.    Because Truliant Federal Credit Union also

             participates in the CO-OP Shared Branch network, Trust Federal

             Credit Union members may conduct banking transactions at Truliant

             Federal Credit Union branches.


       c.    Persons who search Plaintiff’s website and mobile application for

             locations of CO-OP financial institutions will be shown listings for

             Trust Federal Credit Union, as shown below in search results that I

             obtained from doing so.




                                   36




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 36 of 151
           Search results from: https://www.truliantfcu.org/Ways-to-
           Bank/Branch-ATM-Locations




                                   37




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 37 of 151
         Search results using the “locations” feature of Truliant Federal Credit

         Union’s TRU2GO mobile application




     46. TrueCore Federal Credit Union


        a.     True and correct copies of various webpages from TrueCore Federal

               Credit Union’s website (located at https://www.truecore.org/) and

               Facebook page (located at

                                      38




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 38 of 151
             https://www.facebook.com/truecorefederal/photos/a.326308671634/

             10156976304961635/?type=3&theater) and other documents

             pertaining to the credit union are attached as Exhibit 174 and

             identify that:


            i.      TrueCore Federal Credit Union is using the mark and logo

                    shown below:




       b.    TrueCore Federal Credit Union owns the following federal trademark

             registration for its TRU-prefix mark (Exhibit 174, registration

             certificate and TSDR status and title record):


            i.      TRUECORE FEDERAL CREDIT UNION: Reg. No.

                    4,952,527 (Class 36: credit union services)




                                    39




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 39 of 151
       c.    TrueCore Federal Credit Union also uses TRUEPERKS for its

             membership         rewards         program         (Exhibit        174,

             https://www.facebook.com/truecorefederal/photos/a.326308671634/

             10156543432951635/?type=3&theater):




       d.    TrueCore     Federal    Credit    Union   also   uses     TRUECORE

             FOUNDATION for its charitable foundation that supports unmet

             community      needs,        as   shown    below        (Exhibit   174,

             https://www.truecore.org/resources/truecore-foundation):




                                     40




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 40 of 151
       e.    The credit union is headquartered in Newark, OH, with three branches

             in Cincinnati, OH. Exhibit 174,       https://www.truecore.org/stay-

             connected/contact-us. Plaintiff has members in Licking and Hamilton

             counties, where Newark and Cincinnati are located. See Exhibit 14.


       f.    TrueCore Federal Credit Union participates in the CO-OP Share

             Branch network and ATM network. Exhibit 24. Therefore, Truliant

             Federal Credit Union members may conduct banking transactions at

             any of TruCore Federal Credit Union’s branches and ATMs.

             Similarly, members of TruCore Federal Credit Union may conduct

             banking transactions at Truliant Federal Credit Union’s branches.



                                   41




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 41 of 151
       g.    TruCore Federal Credit Union offers insurance services through third-

             party      TruStage         Insurance.            Exhibit       174,

             https://www.truecore.org/loans-and-credit-cards/insurance-products.


       h.    Persons who search Plaintiff’s website and mobile application for

             locations of CO-OP financial institutions will be shown listings for

             TrueCore Federal Credit Union, as shown below in search results that

             I obtained from doing so.




                                   42




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 42 of 151
  Search results from: https://www.truliantfcu.org/Ways-to-Bank/Branch-
  ATM-Locations




                                    43




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 43 of 151
     47. TruPartner Credit Union


        a.    True and correct copies of various webpages from TruPartner

              Federal Credit Union’s website (located at https://trupartnercu.org/)

              and its Facebook page (located at

              https://www.facebook.com/TruPartnerCU/photos/a.2046822529065

              75/2239600906081356/?type=3&theater) are attached as Exhibits

              47, 49-50, and identify that:

                                     44




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 44 of 151
            i.      TruPartner Credit Union is using the mark and logo shown

                    below:




       b.    TruPartner Credit Union owns the following federal registration for

             its TRU-prefix mark (see Exhibit 48, registration certificate and

             TSDR status and title record):


            i.      TRUPARTNER CREDIT UNION: Reg. No. 4,952,527

                    (Class 36: credit union services)


       c.    TruPartner Credit Union also uses TRUBENEFITS and

             TRUADVANTAGES for its bank account membership tiers.

             Exhibit 49, https://trupartnercu.org/join-us/.




                                    45




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 45 of 151
       d.    TruPartner Credit Union is headquartered in Cincinnati, OH, with

             three branches in Cincinnati, OH. Exhibit 50,

             https://trupartnercu.org/location-branches. Plaintiff has members

             located in Hamilton County, where Cincinnati is located. See

             Exhibit 14.


       e.    TruPartner Credit Union participates in the CO-OP Shared Branch

             network. See Exhibit 24. Therefore, Truliant Federal Credit Union

             members may conduct banking transactions at any of TruPartner

             Credit Union’s branches. Similarly, TruPartner Federal Credit

             Union members may conduct banking transactions at Truliant

             Federal Credit Union’s branches.


       f.    TruPartner Credit Union offers insurance services through third-

             party TruStage Insurance, as shown in Exhibit 51

             (https://trupartnercu.org/services/love-my-credit-union/).




                                    46




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 46 of 151
       g.    Persons who search Plaintiff’s website and mobile application for

             locations of CO-OP financial institutions will be shown listings for

             TruPartner Credit Union, as shown below in search results that I

             obtained from doing so.




                                    47




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 47 of 151
     48. TruPoint Bank


       a.    True and correct copies of various webpages from TruPoint Bank’s

             website (located at https://www.trupointbank.com/) are attached as

             Exhibit 52, and 54-56 and identify that:


             i.     TruPoint Bank is using the mark and logo shown below:




       b.    TruPoint Bank owns the following federal registrations for its TRU-

             prefix marks (see Exhibit 53, registration certificates and TSDR

             status and title records):


            i.      TRUPOINT, Reg. No. 3,916,581 (Class 36: Individual,

                    commercial and small business banking and financial services,

                    namely, checking accounts, savings accounts, issuing
                                     48




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 48 of 151
                        certificates of deposit, providing unsecured personal lines of

                        credit, consumer loans, mortgage loans and home equity loans,

                        and bill payment services, and providing such services by

                        traditional methods, by telephone, and by a global computer

                        network, and safe deposit box rental, excluding financial

                        analysis and consultation).


            ii.         TRUPOINT BANK, Reg. No. 3,083,284 (Class 36:

                        Individual, commercial and small business banking and

                        financial services, namely checking accounts, savings

                        accounts, issuing certificates of deposit, providing unsecured

                        personal lines of credit, consumer loans, mortgage loans and

                        home equity loans, and bill payment services, and providing

                        such services by traditional methods, by telephone, and by a

                        global computer network, and safe deposit box rental).


       c.         TruPoint Bank also uses TRUSAVINGS for its savings account

                  offerings              (see               Exhibit               54,

                  https://www.trupointbank.com/Savings.aspx),     and   TRUPOINT

                  INVESTMENTS for its financial planning and insurance services




                                        49




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 49 of 151
             (see Exhibit 55, https://www.trupointbank.com/Investment-About-

             Us.aspx).




       d.    TruPoint Bank is headquartered in Grundy, Virginia, and currently

             has 12 branches throughout southwest Virginia, northeast Tennessee,

             and    western    North     Carolina.       (See    Exhibit     56,

             https://www.trupointbank.com/Locations.aspx.)       Plaintiff   has

             approximately 516 members located in the counties where TruPoint

             Bank has branches. See Exhibit 14. TruPoint Bank also previously

             operated a loan production office located in Winston-Salem. (See p.

             5 of Exhibit 57, Annual Report of Holding Companies filed by

             Miners and Merchants Bancorp. Inc. on December 31, 2018,

             https://www.richmondfed.org/-

                                   50




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 50 of 151
              /media/richmondfedorg/banking/supervision and regulation/fry6 a

              nnual_reports/2018/batch09/2227687_20181231.pdf.)         Winston-

              Salem is within Forsyth County, North Carolina, where Plaintiff has

              approximately 28,794 members. See Exhibit 14.


     49. Trustar Bank


        a.    True and correct copies of various webpages from Trustar Bank’s

              website (located at https://www.trustarbank.com/) are attached as

              Exhibits 58, and 60-63 and identify that:


              i.    Trustar Bank is using the mark and logo shown below:




        b.    Trustar Bank owns a published, use-based federal application for the

              following mark (see Exhibit 59, TSDR status and title record):



                                    51




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 51 of 151
             i.    TRUSTAR BANK: Application Serial No. 88/641,946

                   (published February 25, 2020) (Class 36: Banking and

                   financing services; Banking services; Banking services

                   featuring the provision of certificates of deposit; Checking

                   account services; Mortgage lending; Savings account services;

                   Savings bank services; Arranging of loans; ATM banking

                   services; Commercial lending services; Consumer lending

                   services; Credit and loan services; Financial services, namely,

                   mortgage refinancing; Financial services, namely, wealth

                   management services; Financial services, namely, money

                   lending; Financing of loans; Mortgage banking; On-line

                   banking services; Providing personal loans and lines of credit;

                   Savings and loan services.


       c.    Trustar Bank also uses TRUSTAR FREE CHECKING, TRUSTAR

             INTEREST CHECKING, and TRUSTAR TEEN CHECKING for

             its     checking      account       offerings      (Exhibit      60,

             https://www.trustarbank.com/personal-banking/personal-checking-

             accounts/);   TRUSTAR       SAVINGS,       TRUSTAR         MONEY

             MARKET, TRUSTAR MINOR SAVINGS, TRUSTAR CD, and

             TRUSTAR IRA for savings account offerings (Exhibit 61,
                                   52




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 52 of 151
              https://www.trustarbank.com/personal-banking/personal-savings-

              accounts/) and TRUSTAR SMALL BUSINESS CHECKING,

              TRUSTAR BUSINESS INTEREST CHECKING, TRUSTAR

              BUSINESS CHECKING/ANALYSIS, TRUSTAR NON-PROFIT

              CHECKING, and TRUSTAR IOLTA/ATTORNEY TRUST

              ACCOUNT CHECKING for business banking offerings (Exhibit

              62, https://www.trustarbank.com/personal-banking/personal-savings-

              accounts/).


        d.    Trustar Bank is headquartered in Great Falls, VA, with one branch in

              that city and a commercial lending office in McLean, VA. Exhibit

              63,       https://www.trustarbank.com/greatfalls-branch/         and

              https://www.trustarbank.com/tysons-branch/.         Plaintiff      has

              approximately 170 members in Fairfax County, VA, where Trustar

              Bank’s branch and commercial lending office are located. See Exhibit

              14.


     50. Trustco Bank


        a.    True and correct copies of various webpages from Trustco Bank’s

              website (located at https://www.trustcobank.com) are attached as

              Exhibits 64, and 66-68 and identify that:

                                    53




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 53 of 151
             i.     Trustco Bank is using the mark and logo shown below:




       b.    Trustco Bank owns the following federal registrations for its TRU-

             prefix marks (see Exhibit 65, registration certificates and TSDR

             status and title records):




                                     54




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 54 of 151
             i.    TRUSTCO: Reg. No. 2,671,259 (Class 36: banking services,

                   namely, checking account services, direct deposit services,

                   electronic banking, automated teller machine services, savings,

                   certificate of deposit and money market interest account

                   services, residential and commercial mortgage loan services,

                   home equity credit line and loan services and commercial loan

                   services, auto and recreational loan services; personal loan

                   services; professional and individual retirement account

                   services; personal and corporate trust services; estate and

                   financial planning services; executor and trust management

                   services; investment management services and public and

                   municipal funds depository services).


             ii.   TRUSTCO BANK: Reg. No. 1,614,201 (Class 36: namely,

                   checking account services, direct deposit services, electronic

                   banking, namely, automated teller machine services, savings,

                   certificate of deposit and money market interest account

                   services, residential and commercial loan services, home

                   equity credit line and loan services and commercial loan

                   services; auto and recreational loan services; personal [and

                   student loan services]; credit card services; professional and
                                   55




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 55 of 151
                   individual retirement account services; personal and corporate

                   trust services; estate and financial planning services; executor

                   and trust management services; investment management

                   services).


       c.    Trustco Bank also uses TRUSTCO FINANCIAL SERVICES for

             its wealth management and financial planning services. Exhibit 66,

             https://www.trustcobank.com/page/trustco-financial-services-3.html.


       d.    Trustco Bank is headquartered in Glenville, New York, which is in

             Schenectady County, where Plaintiff has members.         Exhibit 67,

             https://www.trustcobank.com/page/we-are-trustco-bank-60.html),

             see Exhibit 14. Trustco Bank has 88 branches in New York, 53 in

             Florida, 4 in Massachusetts, 2 in New Jersey, and 1 in Vermont (see

             Id. and Exhibit 68, https://www.trustcobank.com/branch-and-atm-

             locator.php), all of which are places Plaintiff has members. See

             Exhibit 14.


     51. Trustmark National Bank




                                   56




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 56 of 151
           a.                    Tm e and con-ect copies of various webpages from Tmstmark National

                                 Bank's website (located at https://www.tmstmark. com/) are attached

                                 as Exhibits 69, and 71-72 and identify that:


                                 1.    Tmstmark National Bank is using the mark and logo shown

                                       below:




      Don't just make payments.
      Make memories.                                    6,,,     Trustmark
      Mortgage I Refinancing I C onstruction F1noncmg




                r 111d,l'lomt.                                 W~doVO,.!n!ed
             M~bityowown.                                      lO live your lilii!-?




           b.                    Tmstmark National Bank owns several federal registrations for its

                                 TRU-prefix marks, such as (see Exhibit 70, registration certificates

                                 and TSDR status and title records):


       Mark                                        Re2:. No.                                            Services
TRUSTMARK                                         2,559,639                            Class 36: Banking services, namely
                                                                                       checking, savings and loan services,
                                                                                       investment services, cash management
                                                                                       and electronic banking; and financial

                                                                           57




 Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 57 of 151
                                       services, namely, credit card services,
                                       financial planning, financial portfolio
                                       management, and trust and asset
                                       management; providing information in
                                       the financial and banking fields; and
                                       providing annuity brokerage services; all
                                       of the above services are performed via a
                                       global computer network.
TRUSTMARK NATIONAL        2,382,693    Class 36: Banking service, namely
BANK & Design                          checking, savings and loan services,
                                       investment services, cash management
                                       and electronic banking; and financial
                                       services, namely credit card services,
                                       financial planning, financial portfolio
                                       management, and trust and asset
                                       management.
TRUSTMARK BANK            2,974,255    Class 36: Banking services, namely
                                       checking, savings and loan services,
                                       investment services, cash management
                                       and electronic banking; financial
                                       services, namely, credit card services,
                                       financial planning, financial consultation
                                       and investment advice, and financial
                                       portfolio management; trust and asset
                                       management; and providing annuity
                                       brokerage services related thereto.
TRUSTMARK                 2,433,197    Class 36: Banking services, namely
FINANCIAL SERVICES,                    checking, savings and loan services,
INC.                                   investment services, cash management
                                       and electronic banking; and financial
                                       services, namely, credit card services,
                                       financial planning, financial portfolio
                                       management, and trust and asset
                                       management, and providing annuity
                                       brokerage services.
TRUSTMARK                 4,236,715    Class 36: Banking services, namely,
                                       checking, savings and loan services,
                                       investment services and trust and asset
                                       management; Online banking services;

                                  58




  Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 58 of 151
                                       Cash management services; Electronic
                                       banking; Financial services, namely,
                                       credit card services, debit card services;
                                       financial planning, retirement planning
                                       financial consultation and investment
                                       advice, and financial portfolio
                                       management; providing annuity
                                       brokerage services; Mortgage banking
                                       services, namely, origination, acquisition,
                                       servicing, securitization and brokerage of
                                       mortgage loans, mortgage lending and
                                       mortgage re-financing.
TRUSTTOUCHWEB             2,684,559    Class 36: Banking services, namely
                                       checking, savings and loan services,
                                       investment services, cash management
                                       and electronic banking via the internet;
                                       financial services, namely, credit card
                                       services, financial planning, financial
                                       portfolio management, and trust and asset
                                       management via the internet; providing
                                       information in the financial and banking
                                       fields via the internet; insurance services,
                                       namely, annuity brokerage services via
                                       the internet.
TRUSTMARK                 2,931,154    Class 36: Financial services in the nature
INVESTMENT ADVISORS                    of financial consultation and investment
                                       advice.
TRUSTMARK BANKING         2,880,332    Class 36: Banking services, namely,
AND FINANCIAL                          checking, savings and loan services,
SOLUTIONS                              investment services, cash management
                                       and electronic banking; financial
                                       services, namely, credit card services,
                                       financial planning, financial portfolio
                                       management, and trust and asset
                                       management; and providing annuity
                                       brokerage services related thereto.
TRUSTMARK                 2,985,273    Class 36: Banking and financial services,
MORTGAGE SERVICES                      namely, mortgage lending, mortgage
                                       banking, and mortgage brokering,

                                  59




  Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 59 of 151
                                       namely, the receipt of mortgage
                                       payments, customer service relating to
                                       mortgage services, escrow administration
                                       of mortgages, mortgage investor
                                       accounting, mortgage collections and
                                       foreclosures, purchases and sales of
                                       mortgage backed securities, private and
                                       public sales of mortgage loans and
                                       mortgage loan portfolios, servicing of
                                       mortgage loan portfolios, and brokering
                                       of mortgaging loan servicing rights.
TRUSTMARK                 2,928,349    Class 36: Investment services; financial
SECURITIES                             services, namely, financial planning,
                                       financial consultation and investment
                                       advice, and financial portfolio
                                       management; trust and asset
                                       management; and providing annuity
                                       brokerage services related thereto.
TRUSTMARK WEALTH          2,928,350    Class 36: Banking services, namely
MANAGEMENT                             checking, savings and loan services,
                                       investment services, cash management
                                       and electronic banking; financial
                                       services, namely, credit card services,
                                       financial planning, financial consultation
                                       and investment advice, and financial
                                       portfolio management; trust and asset
                                       management; and providing annuity
                                       brokerage services related thereto.
TRUSTMARK TAILORED        5,950,918    Class 36: Banking services, namely,
WEALTH                                 checking account services, savings and
                                       loan services, investment banking
                                       services, cash management and electronic
                                       banking via a global computer network;
                                       financial services, namely, financial
                                       planning, financial consultation and
                                       investment advice, and financial portfolio
                                       management; estate trust management
                                       and financial asset management; and
                                       brokerage in the field of annuities.

                                  60




  Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 60 of 151
myTrustmark                   4,783,479     Class 36: Online banking services.
myTrustmarkMortgage           5,808,066     Class 36: Online banking and financial
                                            services, namely, mortgage lending,
                                            mortgage banking and mortgage banking
                                            services, maintaining escrow accounts for
                                            mortgages, debt collection and mortgage
                                            foreclosure services, purchase of
                                            residential mortgages on behalf of others
                                            and the issuance of mortgage-backed
                                            securities, mortgage banking services
                                            being the origination, acquisition,
                                            servicing, securitization and brokerage of
                                            mortgage loans.

          c.    Trustmark Bank is headquartered in Jackson, Mississippi, which is

                located in Hinds County, where Plaintiff has members. Exhibit 71,

                https://www.trustmark.com/about-us/locations;      see   Exhibit    14.

                Trustmark Bank has a total of 216 branches, including 190 in

                Mississippi, 65 in Alabama, 27 in Florida, 19 in Tennessee, and 15 in

                Texas (Exhibit 71), all of which are places Plaintiff has members. See

                Exhibit 14.


       52. The Trust Bank


          a.    True and correct copies of various webpages from The Trust Bank’s

                website (located at https://www.thetrustbank.net) are attached as

                Exhibits 72-73 and identify that:


                i.    The Trust Bank is using the mark and logo shown below:
                                       61




  Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 61 of 151
              ii.   The Trust Bank is headquartered in Lenox, GA, with three

                    branches (in Lenox, Adel, and Moultrie) and a mortgage office

                    in    Valdosta,        Georgia.      Exhibit    73,    https://

                    www.thetrustbank.net/hours-locations/. Plaintiff has members

                    located in Colquitt and Lowndes counties, where those

                    facilities are located. See Exhibit 14.


     53. Truxton Trust


        a.    True and correct copies of various webpages from Truxton Trust’s

              website (located at https://www.truxtontrust.com/) are attached as

              Exhibits 74 and 76 and identify that:


              i.    Truxton Trust is using the mark and logo shown below:

                                      62




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 62 of 151
       b.    Tmxton Tmst owns the following federal registrations for its TRU-

             prefix marks (see Exhibit 75, registration ce1t ificates and TSDR

             status and title records):


             1.     TRUXTON TRUST: Reg. No. 4,548,754 (Class 36: Banking

                    services; financial management services).




                                1r
                        TRUXTO      TRU~T

             11.                            : Reg. No. 4,548,755 (Class 36:

                    Banking services; financial management services).




                                      63




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 63 of 151
       c.    Truxton Trust has one office in Nashville, TN (see Exhibit 76,

             https://www.truxtontrust.com/contact-us/), which is in Davidson

             County, Tennessee, where Plaintiff has members. See Exhibit 14.

             Truxton Trust also has an office in Athens, GA, which is in Clarke

             County, where Plaintiff has members. Id.


     54. TruWest Credit Union


       a.    True and correct copies of various webpages from TruWest Credit

             Union’s website (located at https://truwest.org/) and Facebook page

             (located                                                         at

             https://www.facebook.com/TruWestCreditUnion/photos/a.22322554

             4404409/2296804520379824/?type=3&theater)       are   attached   as

             Exhibits 77 and 79-80 and identify that:


             i.    TruWest Credit Union is using the mark and logo shown

                   below:




                                   64




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 64 of 151
* rruwest
    (IEDIT UNION,.
                           ACCOUNTS   CRlDIT CAROS   LOANS   SfRVlt;lS




           b.              TmWest Credit Union owns the following federal trademark

                           registrations for its TRU-prefix marks (see Exhibit 78, registration

                           certificates and TSDR status and title records):


                      1.              TRUWEST: Reg. No. 2,867,852 (Class 36: credit union

                                      services)




                                            "TruWestlCREDIT UNION

                     11.                                                 : Reg. No. 4,695,589 (Class 36: credit

                                      union services)




                                                                65




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 65 of 151
       c.    TruWest Credit Union also uses the marks TRUDIFFERENCES for

             its banking services, and TRUREWARDS for its credit card rewards

             program (Exhibit 79, https://truwest.org/accounts/cards/trurewards/):




       d.    TruWest Credit Union is headquartered in Phoenix, AZ, with 10

             branches in Arizona and four branches in Texas.         Exhibit 80,

             https://truwest.org/contact/#panel-1.


       e.    TruWest Credit Union participates in the CO-OP Shared Branch

             network and ATM network. See Exhibit 24. Therefore, Truliant

             Federal Credit Union members may conduct banking transactions at

             any of TruWest Credit Union’s branches and ATMs. Similarly,

             members of TruWest Credit Union may conduct banking transactions

             at Truliant Federal Credit Union’s branches.


                                    66




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 66 of 151
     55. TruChoice Federal Credit Union


        a.    True and correct copies of various webpages from TruChoice Federal

              Credit Union’s website (located at https://www.trufcu.com) and its

              Facebook                   page            (located              at

              https://www.facebook.com/TruChoiceFCU/photos/a.258452234280

              203/2401013780024027/?type=3&theater) are attached as Exhibits

              81-82 and identify that:


              i.     TruChoice Federal Credit Union is using the mark and logo

                     shown below:




              ii.    The credit union also uses various TRU-prefix marks for its

                     banking services, credit cards, loans, and related services,

                     including: TRUACCESS, TRUACCOUNTS, TRULOANS,

                                     67




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 67 of 151
                    TRUVISA,          TRURATES,          TRUHERO,            and

                    TRUCOMMUNITY, as shown below and in Exhibit 81.




             iii.   TruChoice Federal Credit Union is headquartered in Portland,

                    ME, with three branches in Portland.           Exhibit 82,

                    https://www.trufcu.com/truchoice/atms-locations-hours.

                    Plaintiff has members in Cumberland County, where Portland

                    is located. See Exhibit 14.



                                   68




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 68 of 151
       b.    TruChoice Federal Credit Union participates in the CO-OP Shared

             Branch network and ATM network. See Exhibit 24. Therefore,

             Truliant Federal Credit Union members may conduct banking

             transactions at any of TruChoice Federal Credit Union’s branches and

             ATMs. Similarly, members of TruChoice Federal Credit Union may

             conduct banking transactions at Truliant Federal Credit Union’s

             branches.


     56. TruService Community Federal Credit Union


       a.    True and correct copies of various webpages from TruService

             Community        Federal    Credit   Union’s   website   (located   at

             https://www.truservice.net/) are attached as Exhibits 83-85 and

             identify that:




                                        69




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 69 of 151
             i.    TruService Community Federal Credit Union is using the

                   mark and logo shown below:




            ii.    TruService Community Federal Credit Union also uses

                   TRUSTORY and TRUSTORIES in offering its banking

                   services, as shown below:




                                  70




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 70 of 151
       b.    The credit union is headquartered in Little Rock, AR, with additional

             branches in North Little Rock, AR, and Conway, AR. Exhibit 84,

             https://www.truservice.net/contact-us.    Plaintiff has members in

             Pulaski County and Faulkner County, where TruService Federal

             Credit Union’s facilities are located. See Exhibit 14.


       c.    TruService Community Federal Credit Union participates in the CO-

             OP Shared Branch network and ATM network.                See Exhibit 24.

             Therefore, Truliant Federal Credit Union members may conduct

             banking transactions at any of TruService Community Federal Credit

             Union’s branches and ATMs. Similarly, members of TruService

             Community Federal Credit Union may conduct banking transactions

             at Truliant Federal Credit Union’s branches.

                                    71




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 71 of 151
       d.    TruService Community Federal Credit Union offers insurance

             services through third-party TruStage Insurance, as shown in Exhibit

             85 (https://www.truservice.net/insurance-services).


       e.    Persons who search Plaintiff’s website and mobile application for

             locations of CO-OP financial institutions will be shown listings for

             TruService Community Federal Credit Union, as shown below in

             search results that I obtained from doing so.




                                    72




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 72 of 151
     57. TruNorth Federal Credit Union


        a.    True and correct copies of various webpages from TruNorth Federal

              Credit Union’s website (located at https://www.trunorthcu.org)

              attached as Exhibits 86-89 and identify that:

                                     73




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 73 of 151
            i.      TruNorth Federal Credit Union is using the mark and logo

                    shown below:




       b.    TruNorth Federal Credit Union is headquartered in Ishpeming, MI,

             with    three   branches     in   Michigan.        Exhibit        87,

             http://elegantseagullsdev.com/client/trunorth/locations-hours/.


       c.    Persons who search Plaintiff’s website and mobile application for

             locations of CO-OP financial institutions will be shown listings for

             TruNorth Federal Credit Union, as shown below in search results that

             I obtained from doing so.




                                    74




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 74 of 151
     58. True North Federal Credit Union


        a.    True and correct copies of various webpages from True North Federal

              Credit Union’s website (located at Error! Hyperlink reference not

              valid.https://www.truenorthfcu.org/) are attached as Exhibits 88-89

              and identify that:


                                    75




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 75 of 151
             i.    True North Federal Credit Union is using the mark and logo

                   shown below:




             ii.   True North Federal Credit Union is headquartered in Juneau,

                   AK, with one branch in Anchorage and two branches in

                   Juneau. Exhibit 89, https://www.truenorthfcu.org/about-

                   us/locations. Plaintiff has members in Anchorage and

                   Juneau. See Exhibit 14.


       b.    True North Federal Credit Union participates in the CO-OP Shared

             Branch network and ATM network. See Exhibit 24. Therefore,

             Truliant Federal Credit Union members may conduct banking

                                  76




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 76 of 151
              transactions at any of True North Federal Credit Union’s branches and

              ATMs. Similarly, members of True North Federal Credit Union may

              conduct banking transactions at Truliant Federal Credit Union’s

              branches.


     59. TruMark Financial Credit Union


        a.    True and correct copies of various webpages from TruMark Financial

              Credit Union’s website (located at https://www.trumarkonline.org/)

              are attached as Exhibits 90, and 92-93 and identify that:


              i.    TruMark Financial Credit Union is using the mark and logo

                    shown below:




                                     77




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 77 of 151
            Trwvfc::i                        Perscu1;al   Borrow   Business
            Financial Credit Union



            Schedule an app
            Easily schedule an appointment
            to meet in-person at a b c




                                                                                         V ISA




       b.           TmMark Financial Credit Union owns the following federal

                    trademai-k registrations for its TRU-prefix marks (see Exhibit 91,

                    registration certificates and TSDR status and title records):


               1.          TRUMARK FINANCIAL: Reg. No. 3,082,473 (Class 36:

                           credit union seivices)




                                Tru~
                                     Financial
              11.                                            : Reg. No. 3,241 ,97 1 (Class 36: credit

                           union services)




                                             78




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 78 of 151
       c.    TruMark Financial Credit Union is headquartered in Fort Washington,

             PA, with 26 additional branches throughout Pennsylvania. Exhibit

             92, https://www.trumarkonline.org/connect/find-a-branch. Plaintiff

             has members in Montgomery County, Philadelphia County, Bucks

             County, Delaware County, and Chester County, Pennsylvania, where

             TruMark Financial Credit Union is headquartered and maintains

             branches. See Exhibit 14.


       d.    TruMark Financial Credit Union participates in the CO-OP Shared

             Branch network. See Exhibit 24. Therefore, Truliant Federal Credit

             Union members may conduct banking transactions at any of TruMark

             Financial Credit Union’s branches. Similarly, members of TruMark

             Financial Credit Union may conduct banking transactions at Truliant

             Federal Credit Union’s branches.


       e.    TruMark Financial Credit Union offers insurance services through

             third-party   TruStage    Insurance,   as   shown   in   Exhibit   93

             (https://www.trumarkonline.org/protect/;

             https://www.trumarkonline.org/protect/auto-insurance/;

             https://www.trumarkonline.org/protect/life-insurance-plans/).




                                      79




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 79 of 151
       f.    Persons who search Plaintiff’s website and mobile application for

             locations of CO-OP financial institutions will be shown listings for

             TruMark Financial Credit Union, as shown below in search results

             that I obtained from doing so.




                                    80




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 80 of 151
     60. TruStar Federal Credit Union


        a.         True and correct copies of various webpages from TruStar Federal

                   Credit Union’s website (located at https://www.trustarfcu.com) are

                   attached as Exhibits 94-97 and identify that:


              i.         TruStar Federal Credit Union is using the mark and logo shown

                         below:




             ii.         As shown in Exhibit 95 (https://www.trustarfcu.com/trubank;

                         https://www.trustarfcu.com/trupay;

                         https://www.trustarfcu.com/checking) and below, TruStar

                         Federal Credit Union also uses TRUBANK, TRUPAY,




                                          81




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 81 of 151
                   TRUCHAT, and TRUCHECKING to offer its online

                   banking services:




                                  82




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 82 of 151
           iii.    TruStar Federal Credit Union also uses TRUINSURE to offer

                   insurance services at its website located at trueinsure.com, as

                   shown below (Exhibit 96, https://www.truinsure.com/):




                                   83




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 83 of 151
        b.    TruStar Federal Credit Union is headquartered in International Falls,

              Minnesota, with six branches in Minnesota (International Falls,

              Littlefork, Bemidji, Nevis, Park Rapids, and Menahga). Exhibit 97,

              https://www.trustarfcu.com/location-and-atms.         Plaintiff   has

              members located in Minnesota. See Exhibit 14.


     61. TruStone Financial Federal Credit Union


        a.    True and correct copies of various webpages from TruStone Financial

              Credit Union’s website (located at https://trustonefinancial.org/) are

              attached as Exhibits 98 and 100-102 and identify that:


             i.     TruStone Financial Federal Credit Union is using the mark and

                    logo shown below:

                                     84




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 84 of 151
       b.    TruStone Financial Credit Union owns the following federal

             trademark registrations for its TRU-prefix marks (see Exhibit 99,

             registration certificates and TSDR status and title records):


             i.     TRU STONE: Reg. No. 3,797,088 (Class 36: credit union

                    services)


             ii.    TRUSTONE FINANCIAL: Reg. No. 5,295,173 (Class 36:

                    credit union services)


       c.    TruStone    Financial   Credit    Union    also   uses   TRUSTONE

             FINANCIAL FOUNDATION and TRUSTONE FOUNDATION

             for its charitable foundation that provides financial education to its

                                     85




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 85 of 151
             members and local communities, including scholarships and financial

             literacy programs, as shown below in a screenshot of its website

             located at website using trustonefoundation.org:




       d.    TruStone Financial Credit Union is headquartered in Plymouth, MN,

             with 11 branches in Minnesota (Golden Valley, Burnsville, St. Paul,

             Minneapolis, Maple Grove, Oakdale, Plymouth, Rogers, Roseville,

             St. Cloud) and four branches in Wisconsin (Kenosha, Greenfield,

             Cudahy).    Exhibit 100, https://trustonefinancial.org/atm-branch-

             finder. Plaintiff has members in the Minnesota counties of Hennepin,

             Dakota, Ramsey, Washington, and Stearns, where TruStone Financial

             Credit Union’s branches are located. See Exhibit 14. Plaintiff also

                                   86




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 86 of 151
             has members in the Wisconsin counties of Kenosha and Milwaukee

             where TruStone Financial Credit Union’s branches are located. Id.


       e.    Persons eligible to join TruStone Financial Credit Union include,

             among other persons, anyone who makes a $10 donation to the

             TruStone          Foundation.                   Exhibit         101,

             https://trustonefinancial.org/membership/become-a-

             member/membership-eligibility/.


       f.    TruStone Financial Credit Union participates in the CO-OP ATM

             network. See Exhibit 24. Therefore, Truliant Federal Credit Union

             members may conduct banking transactions at any of TruStone

             Financial Credit Union’s ATMs, without a fee. Similarly, members

             of TruStone Financial Credit Union may conduct banking transactions

             at Truliant Federal Credit Union’s branches.


       g.    TruStone Financial Credit Union offers insurance services through the

             third-party TruStage Insurance, as shown in Exhibit 102

             (https://trustonefinancial.org/membership/member-

             benefits/insurance-products/).




                                    87




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 87 of 151
        h.    Persons who search Plaintiff’s website and mobile application for

              locations of CO-OP financial institutions will be shown listings for

              TruStone Financial Credit Union, as shown below in search results

              that I obtained from doing so.




     62. True Sky Credit Union

                                     88




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 88 of 151
       a.    True and correct copies of various webpages from True Sky Credit

             Union’s website (located at https://www.trueskycu.org) are attached

             as Exhibits 103 and 105 and identify that:


            i.     True Sky Credit Union is using the mark and logo shown

                   below:




                                   89




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 89 of 151
       b.    True Sky Credit Union owns the following federal registration for its

             TRU-prefix mark (see Exhibit 104, registration certificate and TSDR

             status and title record):


             i.     TRUE SKY FEDERAL CREDIT UNION: (Reg. No.

                    5,188,090) (Class 36: Banking services; online banking

                    services; credit union services; online credit union services)


       c.    True Sky Credit Union is headquartered in Oklahoma City,

             Oklahoma, with nine branches in Oklahoma (Oklahoma City,

             Edmond, Moore, Mustang, Norman, Yukon).               Exhibit     105,

             https://www.trueskycu.org/about-us/branch-locations. Plaintiff has

             members in the Oklahoma counties of Oklahoma, Cleveland, and

             Canadian County, where True Sky Credit Union’s branches are

             located. See Exhibit 14.


       d.    True Sky Credit Union participates in the CO-OP Shared Branch

             network. See Exhibit 24. Therefore, Truliant Federal Credit Union

             members may conduct banking transactions at any of True Sky Credit

             Union’s branches. Similarly, members of True Sky Credit Union may

             conduct banking transactions at Truliant Federal Credit Union’s

             branches.

                                     90




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 90 of 151
     63. Truity Credit Union


        a.    True and correct copies of various webpages from Truity Credit

              Union’s website (located at https://www.truitycu.org) attached as

              Exhibits 106 and 108-109 and identify that:


              i.    Truity Credit Union is using the mark and logo shown below:




                                    91




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 91 of 151
       b.    Tmity Credit Union owns the following federal registrations for its

             TRU-prefix marks (see Exhibit 107, registration certificates and

             TSDR status and title records):



                                d
                       TRUITY
                         CREDIT UNION

                                           : Reg. No. 4,504,824 (Class 36: credit

                    union services)


             11.   TRUITY       EDUCATION          FOUNDATION:        Reg.   No.

                   4,545,201 (Class 36: charitable foundation services, namely,

                   providing financial supp01t to public school foundations for

                   enhancement of educational programs)


       c.    Tmity Federal Credit Union is headquaitered in Ba1tlesville,

             Oklahoma, with four branches in Baitlesville, two branches in

             Lawrence, Kansas, and one branch in Springdale, Arkansas. Exhibit

             108, https://www.tmitycu.org/locations.      Plaintiff has members

             located in Washington County, Oklahoma; Douglas County, Kansas;

             Washington County, Arkansas; and Benton County, Arkansas, where

             Tmity Federal Credit Union 's branches are located. See Exhibit 14.




                                      92




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 92 of 151
       d.    Persons eligible to join Truity Credit Union include, among other

             persons, anyone who joins the Truity Education Foundation ($25

             membership fee, $10 annual dues). Exhibit 109,

             https://www.truitycu.org/join#OAK.


       e.    Truity Credit Union participates in the CO-OP Shared Branch

             network. See Exhibit 24. Therefore, Truliant Federal Credit Union

             members may conduct banking transactions at any of Truity Credit

             Union’s branches. Similarly, members of Truity Credit Union may

             conduct banking transactions at Truliant Federal Credit Union’s

             branches.


       f.    Persons who search Plaintiff’s website and mobile application for

             locations of CO-OP financial institutions will be shown listings for

             Truity Credit Union, as shown below in search results that I obtained

             from doing so.




                                    93




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 93 of 151
     64. TruBank


       a.    True and correct copies of various webpages from TruBank’s website

             (located at https://www.trubank.bank) are attached as Exhibits 110

             and 112 and identify that:



                                    94




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 94 of 151
             i.     TruBank is using the mark and logo shown below:




       b.    TruBank owns the following federal registrations for its TRU-prefix

             marks (see Exhibit 111, registration certificates and TSDR status and

             title records):


             i.     TruBank: Reg. No. 4,454,604 (Class 36: banking and

                    financial services, namely, checking, savings and certificate of

                    deposit services; installment, agricultural, commercial and

                    residential real estate lending; airplane financing; brokerage,

                    investment and financial consulting services; and internet

                    banking services)




                                    95




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 95 of 151
                           m ruBankl
                 11.                           , Reg. No. 4,455,121 (Class 36:

                       banking and financial services, namely, checking, savings and

                       certificate of deposit services; installment, agricultural,

                       commercial and residential real estate lending; airplane

                       financing; brokerage, investment and financial consulting

                       services; and internet banking services)


       c.        TmBank is headquartered in Indianola, IA, with eight branches in

                 Iowa (Indianola, Oskaloosa, West Des Moines, Newton, Norwalk,

                 Des Moines, What Cheer). Exhibit 112, https://tmbank.bank/contact.

                 Plaintiff has members in the Iowa counties of Warren, Polk, Dallas,

                 and Jasper where Tmbank's branches are located. See Exhibit 14.


     65. TrustBank


       a.        Tme and correct copies of various webpages from TmstBank's

                 website (located at https://tmstbank.net) are attached as Exhibits

                 113-114 and identify that:


            1.         TmstBank is using the mark and logo shown below:



                                        96




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 96 of 151
            ii.    TrustBank also uses MYTRUSTBANK for its online

                   banking services, as shown below (Id.):




                                  97




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 97 of 151
       b.    TrustBank is headquartered in Olney, IL.               Exhibit 114,

             https://trustbank.net/locations.   It serves Southeastern Illinois and

             Maricopa County in Arizona, with seven branches in Illinois (Olney,

             Cisne) and four in Arizona (Phoenix, Mesa, Chandler). Id. Plaintiff

             has members in Maricopa County, Arizona, where TrustBank’s

             Arizona branches are located. See Exhibit 14.


     66. TrustTexas Bank


       a.    True and correct copies of various webpages from TrustTexas Bank’s

             website (located at https://www.trusttexasbank.com) are attached as

             Exhibits 115 and 117 and identify that:


            i.      TrustTexas Bank is using the mark and logo shown below:




                                     98




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 98 of 151
              b.         TrustTexas Bank owns the following federal registrations for its TRU-

                         prefix marks (see Exhibit 116, registration certificates and TSDR

                         status and title records):


                    i.          TRUSTTEXAS: Reg. No. 3,266,288 (Class 36: Financial

                                services, namely banking services, financing services,

                                financial consultation, and financial management).


                   ii.          TRUSTTEXAS BANK: Reg. No. 3,266,289 (Class 36:

                                Financial services, namely banking services, financing

                                services, financial consultation, and financial management).


              c.         TrustTexas Bank is headquartered in Cuero, TX, with six branches in

                         the counties of DeWitt, Victoria, Hays, Comal, and Guadalupe.

                         Exhibit     117,      https://www.trusttexasbank.com/Locations.aspx.

                         Plaintiff has members located in those counties where TrustTexas

                         Bank has branches. See Exhibit 14.


VI.     Geographic Overlap Of Truliant Federal Credit Union And
        Third Party TRU-Prefix Financial Institutions

           67. Plaintiff’s website promotes that it offers mortgage loans in seven states-

              Ohio, Florida, Tennessee, Georgia, Virginia, North Carolina, and South

              Carolina. See Exhibit 12. Accordingly, Plaintiff’s mortgage business

                                                 99




      Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 99 of 151
        overlaps with other, previously described, third-party TRU financial

        institutions in the following states, as shown in the map below:


        a.     Ohio (TruPartner and TrueCore credit unions);


        b.     Florida (Trustco and Trustmark banks);


        c.     Tennessee (Trustmark, Truxton Trust, and Trust Federal Credit

               Union);


        d.     Georgia (Trust Bank and Truxton Trust);


        e.     Virginia (TruPoint and Trustar banks, and TruEnergy Federal Credit

               Union); and


        f.     North Carolina (TruPoint Bank and Trust Federal Credit Union).




                                     100




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 100 of 151
                                101




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 101 of 151
     68. Based on the information available at the website for each of the 24 TRU-

        prefix credit unions and banks identified in paragraphs above, the following

        institutions make membership available in a geographic field far outside of

        where they have branches:


        a.     TruGrocer Federal Credit Union: membership is available to: i)

               employees who work regularly in the grocery and supermarket

               industry, ii) retirees of the grocery and supermarket industry, iii) an

               employee’s or retiree’s immediate family members, and iv) family

               members of a current TruGrocer member, anywhere in the United

               States (see Exhibit 40).


        b.     TruEnergy Federal Credit Union: persons eligible to join include,

               among other persons, employees of multiple partner employers

               located outside of the Springfield, Virginia area where TruEnergy has

               its one branch, including employers located in:


               i.     North Carolina: Charlotte, Raleigh, Wilmington (see supra, ¶

                      24; and


               ii.    Virginia: Richmond, Woodbridge, Chesapeake, Alexandria,

                      Falmouth, Ruckersville, Manassas, Fairfax (see supra, ¶ 24).


                                      102




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 102 of 151
        c.    TruStone Financial Credit Union: persons eligible to join include,

              among other persons:


              i.     Persons located anywhere in the U.S. who make a minimum

                     $10 donation to the TruStone Foundation (see supra ¶ 42(e);

                     Exhibit 101);


              ii.    Persons located anywhere in the U.S. who join the Maple

                     Grover Historical Preservation Society and Museum ($15

                     annual membership fee.       (See Exhibit 101; Exhibit 118,

                     membership webpage of Maple Grover Historical Preservation

                     Society’s             website,           located            at

                     http://www.maplegrovemnhistory.org/memberships.html);

                     and


              iii.   Employees of these companies with multiple locations

                     throughout the U.S.: Huntington Learning Centers, Chrysler

                     Corporation,      Fluidyne       Corporation,      Motivation,

                     ServiceMaster Clean, Owens Corning, and Sir Speedy Printing

                     and Marketing Services. See Exhibit 101.




                                     103




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 103 of 151
             d.     Truity Credit Union: persons eligible to join include, among other

                    persons, persons located anywhere in the U.S. who join the Truity

                    Education Foundation ($25 membership fee, $10 annual dues, see

                    Exhibit 119, http://www.truityeducationfoundation.org/).          Exhibit

                    109.


             e.     Trust Federal Credit Union: persons eligible to join include, among

                    other persons, persons located anywhere in the U.S. who join the

                    Chattanooga Audubon Society ($35 annual membership fee, see

                    Exhibit 120, membership page of the Chattanooga Audubon’s

                    website,                            located                              at

                    https://www.chattanoogaaudubon.org/membership.html).              Exhibit

                    46.


VII.   Other Uses Of TRU-Prefix Marks For Financial Services, Real Estate Title
       Services, And Insurance Services

          69. In addition to identifying financial institutions in the United States using

             names starting with “TRU,” I also located many banks and credit unions,

             and other financial service providers, who are using TRU-prefix marks for:


             a.     products and services, such as credit cards and debit cards (e.g.,

                    TRULY SIMPLE, TRUCASH, TRUE LINK);


                                            104




   Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 104 of 151
             b.           slogans (e.g., TRULY PRICELESS);


             c.           other types offinancial services, such as financial advisory services

                          and financial software-as-a-service (e.g., TRUSTLY, TRUEBILL,

                          TRUE FINANCIAL); and


             d.           other types ofservices, such as insurance services (e.g., TRUST AGE,

                          TRUASSURE, TRULUMA).


          70. A sampling of those third parties- whose websites show they offer services

             nationally, or in N01th CaTolina, South CaTolina, or Virginia--are

             summarized in the table below, and discussed in detail thereafter.


              Mark                         Services                Location/Website
a)       TRULY SIMPLE                  Credit card        Branches in 10 states, including
                                       services           N01th Carolina (52 branches in
                                                          NC), Florida, Georgia, Ohio, and
                                                          Tennessee
                                                          https://www.53.com/content/fifth-
                                                          third/en/personal-
                                                          banking/bank/credit-cards/tmly-
                                                          sim le.html
b)       TRUEBRIDGE                    Asset              Chapel Hill, NC
         CAPITAL                       management         http://www.tmebridgecapital.com/
         PARTNERS                      services
         Ge) TrueBridge
             Caprta Partners

c)       TRUNORTH                      Financial          Arden, NC, and SC
         ADVISORS                      advis01y           https ://retiretmnorth. com/
                                       services,


                                                105




     Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 105 of 151
                              retirement
                              planning
d)       TRUSTCOMPANY         Wealth            NC and Southern Virginia
         OF NORTH             management        https://www.trustcompanync.com/
         CAROLINA             services (unit of
                              Fidelity Bank of
                              N.C.)

e)       TRUSTTREE            Financial          Huntersville, NC
         FINANCIAL            planning           https://trusttreefinancial.com/
                              services


f)       -TRUE FIDUCIARY      Wealth             Reston, VA
                              management         https://www.pagnatokarp.com/
         -TRUE FIDUCIARY      services
         SERVICES

         -TRUE FIDUCIARY
         ADVISOR

         -TRUE
         TRANSPARENCY

         -TRUE ROBO
         ADVISOR

g)       TRUSTBUILDERS        Financial and      Greater Hampton Roads, VA
                              estate planning,   https://trustbuilders.com/
                              and wealth
                              management
                              services
h)       TRUCASH              Prepaid credit     https://www.trucash.com/ and
                              cards              https://www.dcrstrategies.com/prin
                                                 t




                                       106




     Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 106 of 151
i)       TRUTAP               Mobile           https://www.dcrstrategies.com/truta
                              application      p-v2-0/
                              allowing
                              consumers to
                              manage prepaid
                              credit cards
j)       TRUE LINK            Prepaid debit    https://www.truelinkfinancial.com/
                              card
                                               card/




k)       TRUE BLUE            Credit cards,    https://capfed.com/
         TRUEBLUE             checking
         TRUE BLUE            accounts, online
         ONLINE               banking
                              services



l)       TRUE NAME            Credit card      https://www.mastercard.us/en-
                              services         us/consumers/offers-
                                               promotions/acceptancematters.html


m)       TRULY PRICELESS      Credit card      https://twitter.com/Mastercard/statu
                              services         s/
                                               522840063969738752
n)       TRUE LINE OF         Loan services    https://www.headwaycapital.com/
         CREDIT



o)       TRUVIEW              Financial        http://www.statestreet.com/solution
                              analytics        s/by-capability/ssgx/risk-
                              services         trading/risk-analytics.html


                                      107




     Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 107 of 151
p)       TRUSTLY              Online payment   https://www.trustly.net/us
                              solution
                              platform
q)       TRUSTCORE            Wealth           https://www.trustcore.com/
                              management
                              services
r)       TRUE CAPITAL         Wealth           https://truecapitalmgmt.com/
         MANAGEMENT           management
                              services

s)       TRUE FINANCIAL       Financial        https://www.truefg.com/
                              planning
                              services
t)       TRU-SVC              Payment          http://trusvc.com/Tru-
                              processing       Svc Payment Processing.html
                              services
u)       TRUVESTMENTS         Asset            https://www.truvestments.com/
                              management
                              and financial
                              advisory
                              services
v)       TRUINSURE            Insurance        https://www.truinsure.com/
                              services


w)       TRUSTAGE             Insurance        https://www.trustage.com/
                              services


x)       TRUOPTIONS           Insurance        Raleigh, NC
                              services for     http://truoptions.com/
                              family, home,
                              and business
y)       TRUSTED CHOICE       Insurance        Alexandria, VA
                              services         https://www.trustedchoice.com




                                      108




     Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 108 of 151
z)        TRU SERVICES         Insurance          https://www.truservices.com/
                               services
                               (medical stop-
                               loss)

aa)       TRUE BOOK            Financial          Fairfax, VA
                               appraisal and      https://www.icf.com/technology/tru
                               evaluation of      ebook
                               vehicles,
                               engines, and
                               vehicles and
                               aircraft parts
bb)       TRUE NORTH           Title and escrow   6 locations throughout VA
          TITLE                services           https://truenorthtitle.com/locations/



cc)       TRUEALTY             Real estate        Fairfax, CA
                               brokerage          http://www.truealty.com/
                               services

dd)       TRUGRIT              Accounting,       Falls Church, VA
          PARTNERS             recruiting, and   https://www.trugritpartners.com/
                               staffing services

ee)       TRUE TOUCH           Bookkeeping        Dillon, SC
                               and payroll        https://www.truetouchconsulting.co
                               services
                                                  m/

ff)       TRUE COST TO         Services to        https://www.edmunds.com/tco.html
          OWN                  calculate costs

                                        109




      Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 109 of 151
                               of auto
                               purchasing and
                               maintenance
gg)       TRUE MARKET          Pricing software https://www.edmunds.com/tmv.ht
          VALUE                tool for         ml
                               automobiles

hh)       TRUE HELP            Advisory          https://www.truehelp.com/
                               services
                               concerning
                               disability
                               benefits


ii)       TRUECONNECT          Short term loan   https://trueconnectloan.com/
                               services to
                               employees
jj)       TRUECREDIT           Credit            https://www.truecredit.com/
                               monitoring and
                               protection
                               services
kk)       TRULUMA              Disability        https://www.truluma.com/
                               insurance
                               services
ll)       TRUPO                Insurance          https://www.trupo.com/
                               services for self-
                               employed
mm)       TRUSTMARK            Employee          https://trustmarkbenefits.com/
                               benefit and
                               insurance
                               services
nn)       TRUSTMARK            Automobile        https://trustmarkwarranty.com/
                               warranty
                               services
oo)       TRUSTTOKEN           Cryptocurrency    https://www.trusttoken.com/
                               issuer services

                                       110




      Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 110 of 151
                               for individuals
                               and companies



pp)       TRUSTWAY             Automobile        https://www.trustwaydirect.com/
                               insurance
                               services


qq)       TRUEACCORD           Debt collection   https://www.trueaccord.com/
                               services


rr)       TRUASSURE            Insurance         https://www.truassure.com/
                               services




ss)       TRUEBILL             Personal finance https://www.truebill.com/
                               management
                               software


tt)       TRUFINANCIALS        Financial         https://trufinancials.com/
                               education
                               videos
uu)       TRUPANION            Pet insurance     https://trupanion.com/




                                       111




      Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 111 of 151
vv)   TRUPOINT TAX           Mobile and        https://trupointtaxservice.com/trupo
      SERVICE                online tax
                             preparation       int-tax-service
                             services


ww)   TRUPATH CREDIT         Credit repair     https://trupathcredit.com/
                             services




          a.    TRULY SIMPLE: Attached as Exhibit 121 is a true and correct copy

                of a webpage from Fifth Third Bank’s website, located at

                https://www.53.com/content/fifth-third/en/personal-

                banking/bank/credit-cards/truly-simple.html.     The webpage shows

                that Fifth Third Bank is using TRULY SIMPLE for a credit card, as

                shown below.




          The TRULY SIMPLE credit card is available to consumers nationwide,

          except for residents of Vermont and Montana.            (See Exhibit 122,




                                      112




  Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 112 of 151
        https://www.53.com/content/dam/fifth-third/docs/legal/cards/2020/truly-

        simple-cc-terms-conditions.pdf)


        Fifth Third Bank has branches in 10 states (FL, GA, IL, IN, KY, MI, NC,

        OH, TN, WV), including five of the seven states in which Plaintiff offers its

        products-North Carolina, Florida, Georgia, Ohio, and Tennessee (see

        supra, ¶ 10(e)-with 52 branches located in North Carolina. See Exhibit

        123 (captures of the following webpages from Fifth Third Bank’s website,

        https://locations.53.com/; https://locations.53.com/nc.html).


        b.     TRUBRIDGE CAPITAL PARTNERS: Attached as Exhibit 124 are

               true and correct copies of webpages from the website for TrueBridge

               Capital Partners, located at http://www.truebridgecapital.com/. The

               webpage shows that the company is located in Chapel Hill, North

               Carolina, and is using the mark TRUBRIDGE CAPITAL

               PARTNERS, and the logo identified in the above table, to offer

               alternative asset management services. The company invests in late-

               stage technology companies and venture capital managers worldwide,

               and produces with Forbes Magazine the annual Midas List that

               recognizes the world’s top 100 venture capitalists. See Exhibit 125,

               http://www.truebridgecapital.com/approach/.


                                     113




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 113 of 151
        c.    TRUNORTH ADVISORS: Attached as Exhibit 126 is a true and

              correct copy of a webpage from Resolute Capital LLC’s website,

              located at https://retiretrunorth.com/. The webpage shows that the

              company has offices in Greer and Seneca, South Carolina, and Arden,

              North Carolina, and is using TRUNORTH ADVISORS, and the logo

              identified in the above table, to offer financial advisory services and

              retirement planning services.


        d.    TRUSTCOMPANY OF NORTH CAROLINA: Attached as

              Exhibit 127 is a true and correct copy of a webpage from Trust

              Company       of    North       Carolina’s   website,    located     at

              https://www.trustcompanync.com/.        The webpage shows that the

              company is located in Cary, North Carolina, and is using the mark

              TRUSTCOMPANY OF NORTH CAROLINA, and the logo

              referenced in the table above, to offer wealth management services.


        e.    TRUSTTREE FINANCIAL: Attached as Exhibit 128 is a true and

              correct copy of a webpage from TrustTree Financial’ s website,

              located at https://trusttreefinancial.com/. The webpage shows that the

              company is located in Huntersville, North Carolina, and is using




                                    114




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 114 of 151
              TRUSTTREE FINANCIAL and the logo referenced in the table

              above, to offer financial planning services.


        f.    TRUE FIDUCIARY: Attached as Exhibit 129 are true and correct

              copy of webpages from PagnatoKarp’s website, located at

              https://www.pagnatokarp.com/; https://www.pagnatokarp.com/who-

              we-are/; https://www.pagnatokarp.com/family-office/#truefiduciary.

              The webpages show that the company is located in Reston, Virginia,

              and is using the mark        TRUE FIDUCIARY to offer wealth

              management and tax advisory services.


        g.    TRUSTBUILDERS: Attached as Exhibit 130 is a true and correct

              copy of a webpage from Trust Builders Law Group, located at

              https://trustbuilders.com/. The webpage shows that the entity has

              offices in Yorktown, Saluda, Williamsburg, and Virginia Beach,

              Virginia, and that the entity is using TRUSTBUILDERS, and the logo

              referenced in the table above, to offer wealth management services

              and estate trust planning and management services.


        h.    TRUCASH: Attached as Exhibit 131 are true and correct copy of the

              websites     associated      with      TRUCASH,      located    at

              https://www.trucash.com/ and https://www.dcrstrategies.com/print.

                                     115




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 115 of 151
              Those websites show TRUCASH used for prepaid credit cards, as

              shown below.       TRUCASH prepaid Visa cards are marketed

              throughout the U.S., and may be used anywhere in the world that Visa

              debit cards are accepted. Id.




        i.    TRUTAP: Attached as Exhibit 132 is a copy of a webpage associated

              with TRUETAP, located at https://www.dcrstrategies.com/trutap-v2-

              0/. The website shows TRUTAP used for a mobile application that

              allows consumers to manage their TRUCASH prepaid cards, as

              shown below.




                                    116




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 116 of 151
        j.    TRUE LINK: Attached as Exhibit 133 is a true and correct copy of

              a webpage from True Link Financial, Inc.’s website, located at

              https://www.truelinkfinancial.com/card/. The webpage shows that

              True Link Financial is using TRUE LINK for a prepaid debit card, as

              shown below, as well as financial advisory services. The True Link

              prepaid debit card is offered throughout the U.S. and may be used

              anywhere in the world that Visa debit cards are accepted. Id.




                                    117




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 117 of 151
        k.    TRUE BLUE, TRUEBLUE, TRUE BLUE ONLINE: Attached as

              Exhibit 134 is a true and correct copy of the homepage from Capitol

              Federal Savings Bank’s website, located at https://capfed.com/.

              Capitol Federal Savings Bank is a federally chartered mutual savings

              association with a principal place of business in Topeka, Kansas. Its

              website shows its offers a variety of savings and loan services,

              including general banking services, checking and savings accounts,

              certificates of deposit, a variety of personal and business loan

              programs, insurance and investment services, and online banking

              services, nationwide, under the marks TRUE BLUE, TRUEBLUE,

              and TRUE BLUE ONLINE.




                                    118




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 118 of 151
        l.    TRUE NAME: Attached as Exhibit 135 is a true and correct copy of

              a    webpage      from      MasterCard’s     website,    located    at

              https://www.mastercard.us/en-us/consumers/offers-

              promotions/acceptancematters.html.         The webpage shows that

              MasterCard is using TRUE NAME for a credit card, as shown below.




        m.    TRULY PRICELESS: Attached as Exhibit 136 is a true and correct

              copy of a webpage reflecting a post on MasterCard’s Twitter page,

              located                                                             at

              https://twitter.com/Mastercard/status/522840063969738752.          The

              webpage shows that MasterCard is using TRULY PRICELESS in

              connection with its credit card and digital payments service.




                                    119




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 119 of 151
        n.    TRUE LINE OF CREDIT: Attached as Exhibit 137 is a true and

              correct copy of the homepage of Headway Capitol’s website, located

              at https://www.headwaycapital.com/.     The homepage shows that

              Headway Capitol is using TRUE LINE OF CREDIT in offering small

              business loans. Headway Capitol offers small business loans to

              businesses located in 36 states, including North Carolina, South

              Carolina, Virginia, Tennessee, Georgia, and Florida. Exhibit 138,

              https://www.headwaycapital.com/faq.


        o.    TRUVIEW: Attached as Exhibit 139, is a true and correct copy of a

              webpage    from    State    Street   Bank’s   website,   located   at

              http://www.statestreet.com/solutions/by-capability/ssgx/risk-



                                    120




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 120 of 151
              trading/risk-analytics.html. The website shows that State Street Bank

              uses TRUVIEW for its integrated analytics platform.


        p.    TRUSTLY: Attached as Exhibit 140 is a true and correct copy of a

              webpage       from     Trustly,   Inc.’s     website,     located    at

              https://www.trustly.net/us. The webpage shows that the company

              uses TRUSTLY, and the logo shown below, to offer its online

              payment solution platform enabling consumers to make online

              banking payments and deposits, as shown below. Trustly offers its

              services under the TRUSTLY mark throughout the United States. Id.




        q.    TRUSTCORE: Attached as Exhibit 141 is a true and correct copy of

              a   webpage     from    TrustCore,   LLC’s     website,    located   at

              https://www.trustcore.com. The webpage states that the company


                                     121




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 121 of 151
              serves consumers in 34 states, and shows that the company is using

              TRUSTCORE, and the logo referenced in the table above, to offer

              wealth management services.


        r.    TRUE CAPITAL MANAGEMENT: Attached as Exhibit 142 is a

              true and correct copy of a webpage from True Capital Management’s

              website, located at https://truecapitalmgmt.com/. The webpage states

              that it serves clients worldwide and shows that it is using TRUE

              CAPITAL MANAGEMENT, and the logo referenced in the table

              above, to offer wealth management services.


        s.    TRUE FINANCIAL: Attached as Exhibit 143 is a true and correct

              copy of a webpage from True Financial Group’s website, located at

              https://www.truefg.com. The webpage states that the company serves

              customers nationwide and shows that it is using TRUE FINANCIAL,

              and the logo referenced in the table above, to offer its financial

              planning services.


        t.    TRU-SVC: Attached as Exhibit 144 is a true and correct copy of a

              webpage from the website for Tru-Svc Payment Systems, located at

              http://trusvc.com/Tru-Svc Payment Processing.html. The webpage



                                   122




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 122 of 151
              shows that the company is using TRU-SVC to offer payment

              processing services throughout the U.S.


        u.    TRUVESTMENTS: Attached as Exhibit 145 is a true and correct

              copy of a webpage from Truvestments Capital, LLC’s website,

              located at https://www.truvestments.com/. The webpage states that

              the company offers its services nationwide, and shows that the

              company is using TRUVESTMENTS, and the logo referenced in the

              table above, to offer asset management and financial advisory

              services.


        v.    TRUINSURE: Attached as Exhibit 146 is a true and correct copy of

              the    homepage      of    TruInsure’s       website,    located   at

              https://www.truinsure.com/, showing that the company offers home,

              vehicle, recreational vehicle, health, life, and business insurance

              nationwide under TRUINSURE.


        w.    TRUSTAGE INSURANCE: Attached as Exhibit 147 is a true and

              correct copy of the homepage of TruStage Insurance Agency, LLC’s

              website, located at https://www.trustage.com/ and webpages from

              CUNA        Mutual        Group’s         website,      located    at

              https://www.cunamutual.com/products/trustage-insurance-program

                                   123




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 123 of 151
              and                                 https://www.cunamutual.com/-

              /media/cunamutual/trustage/program/public/trustage-program-

              overview.pdf. As shown in the screenshot below, those webpages

              show that TruStage offers insurance services under TRUSTAGE

              throughout the U.S., as shown below, through thousands of credit

              unions.




              Moreover, several of the third-party credit unions using TRU-prefix

              names identified above in Section V above offer their members

              TruStage insurance services, including TruGrocer Federal Credit

              Union, TruEnergy Federal Credit Union, TruCore Federal

              Credit Union, TruPartner Credit Union, TruService Community



                                   124




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 124 of 151
              Federal Credit Union, TruStone Financial Credit Union, and

              TruMark Financial Credit Union.


              Additionally, when an Internet user visits TruStage’s website located

              at trustage.com, the homepage advertises that “there’s a credit union

              for everyone” and links to another website that allows one to search

              by location (at yourmoneyfurther.com), as shown below.




              When one visits the linked website at yourmoneyfurther.com and

              enters a location where Truliant Federal Credit Union has branches,

              the website lists the nearby Truliant Federal Credit Union branch(es).
                                    125




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 125 of 151
              For example, searching for the zip code 27106, which covers part of

              Winston-Salem, returns the result shown below:




        x.    TRUOPTIONS: Attached as Exhibit 148 is a true and correct copy

              of a webpage from Truoptions Financial Services, LLC’s website,

              located at http://truoptions.com/.   The webpage shows that the




                                    126




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 126 of 151
              company is located in Raleigh, NC, and is using TRUOPTIONS, and

              the logo referenced in the table above, to offer insurance services.


        y.    TRUSTED CHOICE: Attached as Exhibit 149 is a true and correct

              copy of a webpage from Trusted Choice’s website, located at

              https://www.trustedchoice.com. The webpage shows that the

              company is located in Fairfax, VA, and is using TRUSTED CHOICE

              and the logo referenced in the table above, to offer an online insurance

              platform.


        z.    TRU SERVICES: Attached as Exhibit 150 is a true and correct copy

              of a webpage from the website of TRU Services, located at

              https://www.truservices.com/. The webpage shows that the company

              is using TRU SERVICES, and the logo referenced in the table above,

              to offer medical stop-loss insurance services throughout the U.S.


        aa.   TRUE BOOK: Attached as Exhibit 151 is a true and correct copy of

              a webpage from ICF Consulting Group’s website, located at

              https://www.icf.com/technology/truebook. The webpage shows that

              the company is located in Fairfax, Virginia, and is using TRUEBOOK

              to offer an online platform for aircraft appraisals.



                                     127




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 127 of 151
        bb.   TRUE NORTH TITLE: Exhibit 152 is a true and correct copy of

              a webpage from True North Title’s             website, located at

              https://truenorthtitle.com. The webpage shows that the company has

              six offices in Virginia (Blacksburg, Virginia Beach, Chesapeake,

              Chesapeake, Franklin, and Wytheville) and is using TRUE NORTH

              TITLE, and the logo referenced in the table above, to offer title and

              escrow services.


        cc.   TRUEALTY: Attached as Exhibit 153 is a true and correct copy of

              a    webpage       from      Truealty’s   website,     located     at

              http://www.truealty.com/. The webpage shows that the company is

              located in Fairfax, Virginia, and is using TRUEALTY, and the logo

              referenced in the table above, to offer real estate brokerage and

              investment services.


        dd.   TRUGRIT PARTNERS: Attached as Exhibit 154 is a true and

              correct copy of a webpage from TrueGrit Partners’ website, located at

              https://www.trugritpartners.com/.    The webpage shows that the

              company is located in Falls Church, Virginia, and is using TRUGRIT

              PARTNERS, and the logo referenced in the table above, to offer

              accounting, employment, recruiting, and staffing services.


                                     128




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 128 of 151
        ee.   TRUE TOUCH: Attached as Exhibit 155 is a true and correct copy

              of a webpage from True Touch Tax & Financial Services, LLC’s

              website, located at https://www.truetouchconsulting.com/.       The

              webpage shows that the company is located in Dillon, South Carolina,

              and uses TRUE TOUCH to offer bookkeeping and payroll services.


        ff.   TRUE COST TO OWN: Attached as Exhibit 156 is a true and

              correct copy of a webpage from the website Edmunds.com, located at

              https://www.edmunds.com/tco.html.      The webpage shows that

              Edmunds.com, Inc. is using TRUE COST TO OWN to offer services

              consisting of software used to calculate pricing for automobile

              purchases and maintenance. Edmunds guides online car shoppers

              nationwide. Id.


        gg.   TRUE MARKET VALUE: Attached as Exhibit 157 is a true and

              correct copy of a webpage from the website Edmunds.com, located at

              https://www.edmunds.com/tmv.html.       The webpage shows that

              Edmunds.com, Inc. is using TRUE MARKET VALUE, to offer

              services consisting of software used to calculate pricing for

              automobile purchases.      Edmunds guides online car shoppers

              nationwide. Id.


                                   129




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 129 of 151
        hh.   TRUE HELP: Attached as Exhibit 158 is a true and correct copy of

              a    webpage     from     True     Help’s    website,     located    at

              https://www.truehelp.com. The webpage shows that the company is

              using TRUE HELP, and the logo referenced in the table above, to

              offer advisory services concerning disability benefits. True Help is a

              national provider of customized, expert disability claim services. Id.


        ii.   TRUECONNECT: Attached as Exhibit 159 is a true and correct

              copy of a webpage from TrueConnect’s website, located at

              https://trueconnectloan.com. The webpage shows that the company

              is using TRUECONNECT to offer short term loan services as an

              employee benefit, throughout the U.S. Id.


        jj.   TRUECREDIT: Attached as Exhibit 160 is a true and correct copy

              of   a    webpage     from    TrueCredit’s    website,     located   at

              https://www.truecredit.com/. The webpage shows that the company

              is using TRUECREDIT, and the logo referenced in the table above,

              to offer credit monitoring and protection services, throughout the U.S.


        kk.   TRULUMA: Attached as Exhibit 161 is a true and correct copy of a

              webpage        from      Truluma’s       website,        located     at

              https://www.truluma.com. The webpage shows that the company is

                                      130




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 130 of 151
              using TRULUMA, and the logo referenced in the table above, to offer

              disability insurance services, in all 50 states. Id.


        ll.   TRUPO: Attached as Exhibit 162 is a true and correct copy of a

              webpage from Trupo’s website, located at https://www.trupo.com/.

              The webpage shows that the company is using TRUPO, and the logo

              referenced in the table above, to offer its insurance services for

              freelancers and persons who are self-employed, residing in Arizona,

              California, Connecticut, Florida, Illinois, Maryland, Michigan, New

              Jersey, New York, Oregon, Pennsylvania, Tennessee, Texas,

              Virginia, and the District of Columbia.


        mm. TRUSTMARK: Attached as Exhibit 163 is a true and correct copy

              of a webpage from Trustmark Insurance’s website, located at

              https://trustmarkbenefits.com/. The webpage shows that the company

              is using TRUSTMARK, and the logo referenced in the table above, to

              offer employee benefit and insurance services nationwide.


        nn.   TRUSTMARK: Attached as Exhibit 164 is a true and correct copy

              of a webpage from A.U.L. Corporation’s website, located at

              https://trustmarkwarranty.com/.      That webpage shows that the



                                      131




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 131 of 151
              company is using TRUSTMARK, and the logo referenced in the table

              above, to offer automobile warranty services nationwide.


        oo.   TRUSTTOKEN: Attached as Exhibit 165 is a true and correct copy

              of   a   webpage      from   TrustToken’s     website,     located   at

              https://www.trusttoken.com. The webpage shows that the company

              is using TRUSTTOKEN, and the logo referenced in the table above,

              to offer cryptocurrency and cryptocurrency issuer services,

              throughout the U.S.


        pp.   TRUSTWAY: Attached as Exhibit 166 is a true and correct copy of

              a webpage from Trustway Insurance’s website, located at

              https://www.trustwaydirect.com/.     The webpage shows that the

              company is using TRUSTWAY, the logo referenced in the table

              above, to offer automobile insurance services throughout the U.S.


        qq.   TRUEACCORD: Attached as Exhibit 167 is a true and correct copy

              of   a   webpage      from   TrueAccord’s     website,     located   at

              https://www.trueaccord.com/. The webpage shows that the company

              is using TRUEACCORD, and the logo referenced in the table above,

              to offer debt collection services throughout the U.S.



                                     132




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 132 of 151
        rr.   TRUASSURE: Attached as Exhibit 168 is a true and correct copy of

              a webpage from TruAssure Insurance Company’s website, located at

              https://www.truassure.com/. The webpage shows that the company is

              using TRUASSURE, and the logo referenced in the table above, to

              offer dental insurance services and dental savings plan services

              throughout the U.S.


        ss.   TRUEBILL: Attached as Exhibit 169 is a true and correct copy of a

              webpage     from      True   Bill,   Inc.’s   website,   located   at

              https://www.truebill.com/. The webpage shows that the company is

              using TRUEBILL, and the logo referenced in the table above, to offer

              personal finance management software, throughout the U.S.


        tt.   TRUFINANCIALS: Attached as Exhibit 170 is a true and correct

              copy of a webpage from Denis Trufin’s website, located at

              https://trufinancials.com/. The webpage shows that Mr. Trufin uses

              TRUFINANCIALS to offer financial education videos to consumers

              located in the U.S.


        uu.   TRUPANION: Attached as Exhibit 171 is a true and correct copy of

              a webpage from Trupanion Managers USA, Inc.’s website, located at

              https://trupanion.com/. The webpage shows that the company is using

                                     133




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 133 of 151
              TRUPANION, and the logo referenced in the table above, to offer pet

              insurance services throughout the U.S.


        vv.   TRUPOINT TAX SERVICE: Attached as Exhibit 172 is a true and

              correct copy of a webpage from the website of Trupoint Tax Services,

              located at https://trupointtaxservice.com/trupoint-tax-service.    The

              webpage shows that the company is using TRUPOINT TAX

              SERVICE, and the logo referenced in the table above, to offer tax

              preparation services throughout the U.S.


        ww.   TRUPATH CREDIT, TRUPATH OPTIMIZE, TRUPATH

              FLOAT, TRUPATH RESTORE: Attached as Exhibit 173 are true

              and correct copies webpage from the website of TruPath Credit,

              located            at             https://trupathcredit.com/        and

              https://trupathcredit.com/pricing-2/.     The webpages show that the

              company is using TRUPOINT CREDIT, and the logo referenced in

              the above table, to offer credit repair services throughout the U.S. The

              webpages also show that the company uses the marks TRUPATH

              OPTIMIZE, TRUPATH FLOAT, and TRUPATH RESTORE for

              its specific service offerings.




                                      134




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 134 of 151
VIII. Uses of TRU-prefix Marks for Consumer Products & Services

        71. Finally, my research also identified an extensive number of websites and

           webpages showing TRU-prefix mai-Ics offering (i) a wide range of

           consumer products and services nationwide, or (ii) which are operated by

           entities with addresses located in North Carolina, South Cai·olina, and/or

           Virginia. Attached as Exhibit 175 are tru e and con-ect copies of webpages

           showing use of a sampling of the TRU-prefix marks I identified, as

           referenced below.


                         Consumer Products & Services
Mark                  Goods I Services & Location        Webpage showing use of
                                                         the mark
                      (Marks listed without a location
                      are offered nationwide)
TRU + deli            Restaurant and bar (Chapel Hill,   h!!J2s://www.tmdeli.com/
TRU+bar               NC)
TRU ALIGNMENT         Chiropractic services (Matthews,   h!!J2s://www.facebook.co
                      NC)                                ml12g/trualignmentchiro/a
                                                         bout/?ref=na,;rn internal
TRU AQUATICS          Pool constru ction/management      h!!J2s ://www.linkedin.com
                      services (Apex, NC)                /com12any/tru-aguatics/
                                                         h!!J2s://www.facebook.co
                                                         mlQg/TRUAguatics/about
                                                         /?ref=oage internal
TRUBLENDS             Hair care services (Greenville,    h!!J2s://www.facebook.co
BARBERSHOP            NC)                                m/Tmthebarber77/
TRUBY HILTON          Hotel services (multiple locations htms://www.hilton.com/e
                      throughout NC, and the U.S.)       n/hotels/cltcaiu-tru-
                                                         charlotte-avrslev/
TRUCOLORS             Brewe1y and beer (NC)              htms://www.trucolors.co/
                                                         beer

                                         135




   Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 135 of 151
TRU COUNSELING      Counseling services (Washington,    https://trucounseling.com
& CONSULTING        NC)
TRU ESTHETICS       Spa services (Charlotte, NC)        https://www.truesthetics.c
                                                        om/
Trü Orthodontics
              Dental services (Burke and                https://www.truorthodonti
              Fairfax, VA)                              cs.us/
TRU PILATES   Fitness instruction services              https://www.trupilates.co
              (Charlottesville, VA)                     m/
TRU POWER     Personal training services.               http://www.trupowerfitne
FITNESS       (Virginia Beach, VA)                      ss.org/
TRU TAEKWONDO Taekwondo instruction centers (2          https://www.trutkd.com/l
CENTER        locations in Winston-Salem, 1 in          ocations
              Kernersville, 1 in Bermuda Run,
              NC)
TRUBAN MOTOR  Automobile dealer services                http://www.trubanmotors.
COMPANY       (Winchester, VA)                          com/
TRUBILD       Property management services              https://www.trubild.com/
              (SC)
TRUBLU REALTY Realty services (Raleigh, NC)             https://trublurealty.com/
TRUBLUE       Residential construction services         https://trubluereno.com/
RENOVATIONS   (Fayetteville, NC)
TRUCARE       Medical services (Charlottesville,        https://www.facebook.co
CARDIOLOGY &  VA)                                       m/pages/category/Local-
VASCULAR                                                Business/TruCare-
MEDICINE                                                Cardiology-Vascular-
                                                        Medicine-
                                                        519518648387911/
TRUCE               Life coaching services (Sterling,   https://truceinc.com/
                    VA)
TRUCLASS            Event planning services             http://www.truclassevents
EVENTS              (Portsmouth, VA)                    .com/about.html
TRUCLEAN            Carpet and upholstery cleaning      https://www.facebook.co
                    services (Wilmington, NC)           m/TruCleanCarpetCleani
                                                        ng/
TRU-COAT            General contractor (New Bern and    http://www.trucoatinc.co
                    Eastern NC)                         m/
TRUCOAT             Painting services (NC)              https://www.trucoatpainti
PAINTING                                                ng.com/


                                      136




  Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 136 of 151
TRUCORE GROUP      IT services provider (NC)         http://www.trucoretg.com
                                                     /about-us/
TRU-CUTS           Hair care services (Newport News, https://www.facebook.co
                   VA)                               m/pages/Tru-
                                                     Cuts/125217417532557
TRUE AIM           Firearms and accessory retailer   https://www.trueaimtactic
TACTICAL           (Hampton, VA)                     al.com/
TRUE BBQ           Restaurant services. West         http://www.true-bbq.com/
                   (Columbia, SC)
TRUE BLEU          Massage therapy services.         https://truebleuhealing.co
HEALING ARTS       (Richmond, VA)                    m/indExhibit html
TRUE BLUE          Appliance repair services.        http://trublueservice.com/
APPLIANCE          (Newport News, VA)
REPAIR &
SERVICE
TRUE BLUE          Notary services (Multiple           https://truebluenotaryservi
NOTARY             locations in VA)                    cesllc.com/
SERVICES
TRUE BLUE          Automobile parts. (Arlington,       http://www.trueblueracin
RACING PARTS       VA, and has online store)           gparts.com/
TRUE               Construction services (Lynchburg,   https://trueconstruction.us
CONSTRUCTION       VA)                                 /
TRUE CRAFTED       Catering services (SC)              https://truecraftedcatering
CATERING                                               .com
TRUE CUSTOM        Residential construction services   http://truecustomva.com/
                   (Central VA)
TRUE HOMES         New home developments (NC and       https://www.truehomesus
                   SC)                                 a.com/
TRUE LINE          Construction services. (Bristol,    http://www.truelinellc.co
CONSTRUCTION       VA)                                 m/
COMPANY
TRUE NORTH         Yoga instruction services           https://truenorthrva.com/
                   (Richmond, VA)
TRUE NORTH         Home construction services          http://www.truenorthbuild
BUILDING           (Brunswick County, NC)              .com/
COMPANY
TRUE SOUTHERN      Restaurant services (Chesapeake,    https://www.tssbbq.com/a
SMOKE BBQ          VA)                                 bout


                                    137




 Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 137 of 151
TRUEAP         Fitness training services.               https://trueap.com/
               (Ashburn, VA)
TRUECORE MEDIA Video and media services for             https://www.truecoremedi
               personal and corporate projects          a.com/
               (Raleigh, NC)
TRUFITGYM      Athletic club (7 locations in NC)        https://www.trufitgym.co
                                                        m/locations
TRUFLO              Pump manufacturer (Greensboro,      https://www.truflo.com/a
                    NC)                                 bout-us/
TRUGUARD            Remodeling services (greater        https://www.truguardcons
                    Charlotte, NC area)                 truction.com/
TRU-PAK             Residential and commercial          https://www.tru-pak.com/
                    moving services (Conover, NC)
TRU-POWER           Maintenance services for power      http://www.tru-
                    quality hardware (Glen Allen and    power.com/about.html
                    Henrico, VA)
TRUPOINT            Marketing, web design, and          https://trupointmarketing.
MARKETING           product development services        com/
                    (Winston-Salem, NC)
TRUSHINE CAR        Car wash services (Bristol and      https://www.trushinecarw
CASH                Abingdon, VA)                       ash.com/
TRUSST BUILDER      Retail construction services (NC)   https://trusstbuildergroup.
GROUP                                                   com/
TRUTEAM             Insulation installation services    https://www.truteam.com/
                    (throughout NC)                     branches/nc/
TRU                 Cosmetics                           https://trubeautyusa.com/
TRU                 Custom furniture design services    http://www.trufurniture.c
                                                        om
TRU BODY            Nutritional supplements             https://www.trubodywelln
WELLNESS                                                ess.com/
TRU CHOCOLATE       Chocolate                           https://tru-chocolate.com/
TRU EDUCATION       Spiritual educational services      https://livetru.org/
TRU ELEMENTS        Spiritual counseling and natural    https://tru-elements.com/
                    products
TRU ESSENTIAL       Skincare products                   https://www.truessential.c
                                                        om/shop
TRU FINE WINES      Wine & spirits                      http://www.truestatesandv
& SPIRITS                                               ineyards.com
TRU GAMING          Online voice and gaming service     https://trugaming.com/
                                     138




  Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 138 of 151
TRU GRILL          Chicken grocery products              http://www.gourmetbouti
                                                         que.com/trugrill/
TRU HOTELS &       Hotels                                http://truhotelsandresorts.
RESORTS                                                  com/
TRU MOBILE         Mobile homes                          https://www.truemobileho
HOMES                                                    mes.com/
TRU THE            Haircare products                     http://www.trutheproduct.
PRODUCT                                                  com
TRU TRAVEL         Travel booking services and           https://tru-trav.com
SOLUTIONS          meeting logistics services
TRUAIRE            Residential grilles, registers, and   http://truaire.com
                   diffusers (vent hardware)
TRUART             Art supplies                          https://truart.co/
TRUAUDIO           Home audio equipment                  https://www.truaudio.com
                                                         /
TRUBABY            Baby skincare                         https://www.trukid.com/c
                                                         ollections/trubaby-baby-
                                                         care?view=all
TRUBEAUTY          Skincare products                     https://www.trubeautysho
                                                         p.com/
TRUBEE HONEY       Honey                                 https://www.trubeehoney.
                                                         com
TRUBLEND           Cosmetics                             https://www.covergirl.co
                                                         m/en_us/collection-
                                                         makeup/trublend/
TRU-BLU            Cookies                               http://www.abimarfoods.c
                                                         om/work/tru-blu-cremes/
TRUBOWL            Health food café                      https://trubowl.com/
TRUBRAIN           Nutritional supplements               https://www.trubrain.com
TRUBRAND           Product authentication software       https://www.spsy.com/pro
                                                         ducts-and-services/brand-
                                                         protection/trubrand/
TRUCABINETRY       Residential cabinets                  https://www.trucabinetry.
                                                         com/
TRUCARE            Nutritional supplements for pets      http://trucareminerals.co
                                                         m/
TRU-COLOR PAIN     Model paint                           http://trucolorpaint.com/
TRUCUP COFFEE      Coffee                                https://trucup.com


                                       139




 Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 139 of 151
TRUCURL            Haircare                            https://colorproof.com/col
                                                       lections/trucurl
TRUDEED            Software for real estate purchasing https://trudeed.com/
                   and sales
TRUDERMA           Nutrition supplements               https://truderma.com
TRUDIARY           Consumer telehealth platform        https://trudiary.com
TRUDOG             Pet supplies                        https://shop.trudog.com
TRUDREAM           Real estate purchasing services in https://www.trudreampro
PROPERTIES         multiple states, including a few    perties.com
                   listings in North Carolina
TRUDROP            Planters for flowers and plants     http://trudrop.com/
TRUE               Home fitness machines               https://truefitness.com/
TRUE BLUE          Non-profit organization providing https://www.trueblueservi
SERVICE DOGS       service dogs to persons in need     cedogs.org/
                   throughout the U.S.
TRUE FOOD          Restaurant with locations in 17     https://www.truefoodkitc
KITCHEN            states, including VA                hen.com/
TRUE GLOW          Facial cleansing brush              https://www.conair.com/c
                                                       /30f56/sonic-facial-brush-
                                                       -whitegreen/884
TRUE HEALTH        Non-profit working to end           https://www.truehealthinit
INITIATIVE         preventable disease and sustain the iative.org
                   health of the planet
TRUE METHOD        Pilates instruction                 https://www.truemethodpi
                                                       lates.com/
TRUE NATURAL       Natural foods                       https://www.truenaturalfo
FOODS                                                  ods.com/
TRUE PRODUCTS      Laundry detergent                   https://www.thetrueprodu
                                                       cts.com
TRUE RELIGION      Clothing                            https://www.truereligion.c
                                                       om
TRUE SOFT          Toothbrushes                        https://www.kleenteeth.co
                                                       m/lactona-m39-nylon-
                                                       true-soft-toothbrush/
TRUE TEMPER        Golf shafts                         https://www.truetemper.c
                                                       om/
TRUE VALUE         Retail hardware store services.     https://www.truevalue.co
                                                       m/
TRUEARTH           Laundry detergent                   https://www.tru.earth/
                                    140




 Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 140 of 151
TRUEBLUE           Travel rewards program for         https://www.jetblue.com/t
                   JetBlue airline                    rueblue/reasons-to-join
TRUEBLUE           Pet supplies                       https://www.truebluepets.
                                                      com/
TRUEBLUE           Specialized workforce services.    https://www.trueblue.com
                                                      /home
TRUECAR            Online database for purchase and   https://www.truecar.com
                   sale of automobiles
TRUECUBES          Ice cube molds                     https://www.truecubes.co
                                                      m/
TRUEDARK           Blue light blocking sunglasses     https://truedark.com
TRUEDIT            Online content creation and        https://truedit.com/
                   automation software
TRUEEYE            Contact lenses                     https://www.acuvue.com/
                                                      contact-lenses/acuvue-
                                                      trueye-1-day
TRUEFIRE           Wood grilling planks, wraps, and   https://truefiregourmet.co
GOURMET            roasters                           m/
TRUEHEALTH         Vitamin supplements                https://www.truehealth.co
                                                      m
TRUEKEY            Password management software       https://www.truekey.com
TRUELEARN          Exam preparation products          https://truelearn.com/
TRUENERGY          Energy drinks                      https://drinktru.com/colle
                                                      ctions/tru-shots
TRUESEAL           Food storage containers            https://www.anchorhocki
                                                      ng.com/food-
                                                      storage/trueseal-glass-
                                                      storage.html
TRU-FIT            Disposable cooking pans            https://www.handi-
                                                      foil.com/hfa/tru-fit-steam-
                                                      table-pans/
TRUFLEX            Shoes                              https://www.rockport.com
                                                      /technology.html
TRU-FLO            Salt                               https://unitedsalt.com/salt
                                                      -products/tru-flo-
                                                      evaporated-food-grade/
TRUFORM            Compression legwear                https://truform.com
TRU-FORM NAILS     Nail care products                 https://truformnails.com/
TRUFRU             Chocolate and fruit products       https://trufru.com
                                    141




 Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 141 of 151
TRUFRUIT              Fruit snacks                          http://trufruit.com/
TRUFUEL               Fuel for residential lawn care        https://trufuel50.com
                      equipment
TRUFUSION             Exercise studio with locations in 8   https://trufusion.com
                      states
TRUGOLF               Golf simulators                https://trugolf.com/
TRUGREEN              Lawn care services             https://www.trugreen.com
TRUHAIR               Haircare products              https://truhair.com/
TRUHOME               Home remodeling services       https://truhomeinc.com
TRUIDENTITY           Identity theft recovery and    https://www.truwarranty.c
                      monitoring services            o/truidentity
TRU-JUICE             Juice                          https://wisynco.com/tru-
                                                     juice/
TRULABS        Nutritional supplements               https://trulabs.com/
TRULIA         Online database for purchase, sale, https://www.trulia.com/
               and rental of residential real estate
TRULIANT       Medical device for use in knee        https://www.exac.com/kn
               replacement surgery                   ee/truliant-knee-system
TRULIANT       Behavioral health agency in           https://npino.com/behavio
HEALTH SYSTEMS Georgia                               ral-health/1093093759-
                                                     truliant-health-systems/
TRULICITY      Medication to treat diabetes          https://www.trulicity.com
                                                     /
TRULINGO       T-shirts                              https://trulingotshirts.bigc
                                                     artel.com/
TRULY          Alcoholic seltzer                     https://trulyhardseltzer.co
                                                     m
TRUMARINE      Nutritional supplement                https://withinus.com/colle
                                                     ctions/collagen
TRUMEDICAL     Healthcare products                   http://www.tru-
SOLUTIONS                                            medical.com/
TRUMOO         Milk products                         https://www.trumoo.com/
TRUNICE        Nutritional supplements               http://trunice.us/
TRUNUDE        Undergarments                         https://mytrunude.com/
TRU-NUT        Powdered almond butter                https://tru-nutbutter.com/
TRUORGANICS    Residential decking                   https://www.calibamboo.c
                                                     om/truorganics.html.
TRUPEN         Electronic pen                        https://us.dynabook.com/t
                                                     rupen
                                        142




  Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 142 of 151
TRUPHONE           Cellular phone services              https://www.truphone.co
                                                        m/us
TRURAW             Fermented foods                      https://www.trurawfoods.
                                                        com/
TRUREALTY          Real estate sales                    https://www.trurealty.com
                                                        /
TRUROOMS           Online furniture shopping services   http://www.trurooms.com
TRUROOTS           Organic grain foods                  https://www.truroots.com/
TRU-SCAPES         Outdoor lighting and fixtures for    https://www.tru-
                   residential properties               scapes.com/
TRUSCORE           Professional coaching services       https://www.truscore.com
                                                        /
TRUSKIN            Skincare                             https://truskin.com/
TRUSNAP            Plastic paint cans                   https://www.kwcontainer.
                                                        com/containers
TRUSONA            Internet security services           https://www.trusona.com
TRUSQUARE          Woodworking tool                     http://www.trusquare.com
                                                        /home.html.
TRU-STAY           Adhesive bandages                    https://www.band-
                                                        aid.com/products/tru-stay
TRUSTEP            Foot correcting orthotic             https://www.trustep.com/
TRUSWEAT           Clothing                             http://trusweat.com/
TRUSWEETS          Organic candy                        https://www.trusweets.co
                                                        m/
TRUTECH            Shoes                                https://www.rockport.com
                                                        /technology.html
TRU-TRONICS        Electronic cable assemblies          http://www.trutronics.co
                                                        m/
TRUTV              American TV channel                  https://www.trutv.com
TRUVAL             Jewelry purchasing and sales         https://truval.com
                   services
TRUVALUE           Manufactured homes                   https://www.truvaluealex
HOMES                                                   andria.com/
TRUVIA             Sugar substitute                     https://www.truvia.com/
TRUVIVITY          Nutritional supplement               https://www.amway.com/
                                                        en US/Shop/Nutrition/Vit
                                                        amins-%26-
                                                        Supplements/Targeted/Tr
                                                        uvivity-by-
                                        143




 Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 143 of 151
                                                               Nutrilite%26trade%3B-
                                                               Hydrating-
                                                               System/p/273016
TRUWATCH                 Home security services                https://truwatch.com
TRU-WIN                  Cables and connectors                 https://www.winconn.
                                                               com/brand/tru-win
TRUWOMEN                 Vegan protein bars                    https://www.truwomen.co
                                                               m/
TRUWOOD                  Residential home siding               https://truwoodsiding.com


IX.     Third-Party Uses Of TRULIANT

           72. Exactech, Inc. owns a federal registration for the mark TRULIANT in

              International Class 10 for “[o]rthopedic and surgical implants made of

              artificial materials, namely, knee implants and instrumentation for

              implantation thereof,” Reg. No. 5,206,010. Attached as Exhibit 176 is a

              copy of the trademark registration certificate and TSDR status and title

              record.


           73. Exactech promotes and advertises TRULIANT throughout the United

              States for its suite of knee implants and knee surgery tools, as shown below

              and more fully in Exhibit 177, which contain true and correct copies of

              webpages reflecting such use. (e.g.,

              https://www.youtube.com/watch?v=A4Rp5 j6pqg;

              https://www.youtube.com/watch?v=s8XDPitCj64;

              https://www.exacdev.com/wp-content/uploads/2019/06/12-

                                           144




      Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 144 of 151
        0000131 Truliant Knee System Design Rationale Web.pdf;

        https://twitter.com/ICJRortho/status/1010139484074201089?s=20;

        https://twitter.com/ODTmagazine/status/899692839067672578?s=20;

        https://twitter.com/G70562165/status/1077348512470351874?s=20)




                                   145




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 145 of 151
                                146




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 146 of 151
          74. Exactech’s Truliant branded suite of knee implants and knee surgery tools

             are sold through medical device distributors throughout the United States,

             including in North Carolina, such as Academy Medical, who is located in

             Charlotte. See Exhibit 178, https://academymedical.net/exactech-has-now-

             been-added-to-the-sac-top-20-national-prosthetics-implant-contract/.


          75. Additionally, an entity has used the name Truliant Health Systems, LLC,

             to offer behavioral health services in Charleston, South Carolina, Forest

             Park, Georgia. A true and correct copy of the results of a status query on

             the South Carolina Secretary of State’s website, showing that Truliant

             Health Systems, LLC is a South Carolina corporation currently in good

             standing, is attached as Exhibit 179. A copy of a previously-issued

             certificate of organization for Truliant Health Systems LLC, maintained by

             the State of Georgia Secretary of State and obtained from its website, and

             the results of a status query for that entity, is attached as Exhibit 180.


X.     Geographic Locations Of Truliant Federal Credit Union Branches Compared
       To Truist Branches

          76. I have reviewed the locations of Truliant Federal Credit Union branches as

             compared to the locations of Truist Bank branches (formerly BB&T and

             SunTrust branches). To do so, I uploaded an Excel spreadsheet containing

             the addresses of Plaintiff’s branches (compiled from its website, see Exhibit

                                            147




     Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 147 of 151
        7, https://www.truliantfcu.org/Ways-to-Bank/Branch-ATM-Locations) and

        a spreadsheet containing the addresses of Truist’s branches, to

        Google.com’s My Maps tool, which then plotted each address on a map of

        the United States. I identified only three locations where a Truliant Federal

        Credit Union branch appeared to be in within sight of a Truist Bank branch,

        which are identified below. I used the satellite view on the Google Maps

        website (Google’s https://maps.google.com/) to create the photographs

        showing locations of the branches.




        \\


        \\


        \\


        \\


        \\


        \\


        \\



                                     148




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 148 of 151
        a.         Greenville, South Carolina

              i.         Truliant Federal Credit Union: 3621 Pelham Road,
                         Greenville, SC, 29615
             ii.         Truist Bank (formerly BB&T): 3841 Pelham Road,
                         Greenville, SC, 29615




                                        149




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 149 of 151
        b.    Burlington, North Carolina

              i.    Truliant Federal Credit Union: 1205 University Drive, Suite

                    114, Burlington, NC, 27215


              ii.   Truist Bank (formerly BB&T): 1175 University Drive,

                    Burlington, NC 27215




                                   150




Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 150 of 151
             c.     Charlotte, North Carolina

                    i.     Truliant Federal Credit Union: 14318 Rivergate View Drive,

                           Unit 300, Charlotte, NC, 28273


                    ii.    Truist Bank (formerly SunTrust): 12916 Walker Branch

                           Road, Charlotte, NC, 28273




      I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge, information and belief, this 15 day of May, 2020.




                                                             Rita Weeks




                                           151




   Case 1:19-cv-00601-TDS-JLW Document 69 Filed 05/15/20 Page 151 of 151
